Exhibit 10.8

 

 

 

AMENDED AND RESTATED

MULTICURRENCY CREDIT AGREEMENT

DATED AS OF

DECEMBER 19, 2007

AMONG

ARTHUR J. GALLAGHER & CO., AS A BORROWER,

AND

THE OTHER BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO,

HARRIS N.A.,

AS ADMINISTRATIVE AGENT,

 

 

CITIBANK, N.A.,

AS SYNDICATION AGENT,

BARCLAYS BANK PLC,

AS DOCUMENTATION AGENT

AND

BMO CAPITAL MARKETS AND CITIGROUP GLOBAL MARKETS, INC., AS JOINT LEAD ARRANGERS

AND

CO-BOOK RUNNERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(This Table of Contents is not part of the Agreement)

 

          PAGE

SECTION 1.

   THE CREDITS    2

Section 1.1.

   The Revolving Credit Commitments    2

Section 1.2.

   Letters of Credit    2

Section 1.3.

   Applicable Interest Rates    5

Section 1.4.

   Minimum Borrowing Amounts for Revolving Loans    6

Section 1.5.

   Manner of Borrowing, and Designating Interest Rates Applicable to, Revolving
Loans    6

SECTION 2.

   THE SWING LINE.    9

Section 2.1.

   Swing Loans    9

Section 2.2.

   Interest on Swing Loans    9

Section 2.3.

   Requests for Swing Loans    9

Section 2.4.

   Refunding Loans    9

Section 2.5.

   Participations    10

SECTION 3.

   GENERAL PROVISIONS APPLICABLE TO ALL LOANS; REVOLVING CREDIT COMMITMENT
TERMINATIONS AND INCREASES    10

Section 3.1.

   Interest Periods    10

Section 3.2.

   Default Rate    11

Section 3.3.

   Evidence of Indebtedness    12

Section 3.4.

   Maturity of Loans.    13

Section 3.5.

   Prepayments.    13

Section 3.6.

   Funding Indemnity for Fixed Rate Loans    13

Section 3.7.

   Commitment Terminations    14

Section 3.8.

   Increase in Commitments    14

Section 3.9.

   Appointment of Company as Agent for Borrowers    15

SECTION 4.

   FEES; PLACE AND APPLICATION OF PAYMENTS    15

Section 4.1.

   Fees    15

Section 4.2.

   Place and Application of Payments    16

SECTION 5.

   JOINT AND SEVERAL OBLIGORS AND FURTHER ASSURANCES    16

Section 5.1

   Joint and Several Obligors    16

Section 5.2

   Guaranties    16

Section 5.3.

   Further Assurances    16

Section 5.3

   Release of Borrower or Guarantor    17

 

-i-



--------------------------------------------------------------------------------

SECTION 6.

   DEFINITIONS; INTERPRETATION    17

Section 6.1.

   Definitions    17

Section 6.2.

   Interpretation    29

Section 6.3.

   Change in Accounting Principles    29

SECTION 7.

   REPRESENTATIONS AND WARRANTIES    30

Section 7.1.

   Organization and Qualification    30

Section 7.2.

   Subsidiaries    30

Section 7.3.

   Corporate Authority and Validity of Obligations    31

Section 7.4.

   Use of Proceeds; Margin Stock    31

Section 7.5.

   Financial Reports    31

Section 7.6.

   No Material Adverse Change    32

Section 7.7.

   Full Disclosure    32

Section 7.8.

   Good Title    32

Section 7.9.

   Litigation and Other Controversies    32

Section 7.10.

   Taxes    32

Section 7.11.

   Approvals    32

Section 7.12.

   Affiliate Transactions    33

Section 7.13.

   Investment Company    33

Section 7.14.

   ERISA    33

Section 7.15.

   Compliance with Laws    33

Section 7.16.

   Other Agreements    33

Section 7.17.

   Labor Controversies    33

Section 7.18.

   Insolvency    34

Section 7.19.

   No Default    34

SECTION 8.

   CONDITIONS PRECEDENT    34

Section 8.1.

   Initial Credit Event    34

Section 8.2.

   All Credit Events    35

SECTION 9.

   COVENANTS    36

Section 9.1.

   Maintenance of Business    36

Section 9.2.

   Taxes and Assessments    36

Section 9.3.

   Insurance    36

Section 9.4.

   Financial Reports    37

Section 9.5.

   Inspection    38

Section 9.6.

   Net Worth    39

Section 9.7.

   Cash Flow Leverage Ratio    39

Section 9.8.

   Interest Coverage Ratio    39

Section 9.9.

   Liens    39

Section 9.10.

   Acquisitions    40

Section 9.11.

   Mergers, Consolidations and Sales    40

Section 9.12.

   ERISA    41

Section 9.13.

   Compliance with Laws    41

 

-ii-



--------------------------------------------------------------------------------

Section 9.14.

   Burdensome Contracts with Affiliates    41

Section 9.15.

   No Changes in Fiscal Year    42

Section 9.16.

   Change in the Nature of Business    42

Section 9.17.

   Assets of Borrowers    42

SECTION 10.

   EVENTS OF DEFAULT AND REMEDIES    42

Section 10.1.

   Events of Default    42

Section 10.2.

   Non-Bankruptcy Defaults    44

Section 10.3.

   Bankruptcy Defaults    44

Section 10.4.

   Collateral for Undrawn Letters of Credit    44

Section 10.5.

   Notice of Default    45

Section 10.6.

   Expenses    45

SECTION 11.

   CHANGE IN CIRCUMSTANCES    45

Section 11.1.

   Change of Law    45

Section 11.2.

   Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
Adjusted LIBOR    46

Section 11.3.

   Increased Cost and Reduced Return    46

Section 11.4.

   Lending Offices    48

Section 11.5.

   Discretion of Lender as to Manner of Funding    48

Section 11.6.

   Replacement of Lenders    48

SECTION 12.

   THE ADMINISTRATIVE AGENT    49

Section 12.1.

   Appointment and Authorization of Administrative Agent    49

Section 12.2.

   Administrative Agent and its Affiliates    49

Section 12.3.

   Action by Administrative Agent    49

Section 12.4.

   Consultation with Experts    50

Section 12.5.

   Liability of Administrative Agent; Credit Decision    50

Section 12.6.

   Indemnity    50

Section 12.7.

   Resignation of Administrative Agent and Successor Administrative Agent    51

Section 12.8.

   L/C Issuer and Swing Line Lender    51

Section 12.9.

   Syndication Agent    51

SECTION 13.A.

   JOINT AND SEVERAL OBLIGORS    52

Section 13.1.A.

   Joint and Several Obligors    52

Section 13.2.A.

   Unconditional    52

Section 13.3.A.

   Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
   53

Section 13.4.A.

   Subrogation    53

Section 13.5.A.

   Waivers    53

Section 13.6.A.

   Limit on Recovery    53

Section 13.7.A.

   Stay of Acceleration    54

Section 13.8.A.

   Benefit to each Borrower    54

 

-iii-



--------------------------------------------------------------------------------

Section 13.9.A.

   Borrower Covenants    54

SECTION 13.B.

   THE GUARANTIES    54

Section 13.1.B.

   The Guaranties    54

Section 13.2.B

   Guarantee Unconditional    54

Section 13.3.B

   Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
   55

Section 13.4.B

   Subrogation    55

Section 13.5.B

   Waivers    56

Section 13.6.B

   Limit on Recovery    56

Section 13.7.B

   Stay of Acceleration    56

Section 13.8.B

   Benefit to Guarantors    56

Section 13.9.B

   Guarantor Covenants    56

SECTION 14.

   MISCELLANEOUS    56

Section 14.1.

   Withholding Taxes    56

Section 14.2.

   No Waiver of Rights    58

Section 14.3.

   Non-Business Day    58

Section 14.4.

   Documentary Taxes    58

Section 14.5.

   Survival of Representations    58

Section 14.6.

   Survival of Indemnities    59

Section 14.7.

   Sharing of Set-Off    59

Section 14.8.

   Notices    59

Section 14.9.

   Counterparts    60

Section 14.10.

   Successors and Assigns    60

Section 14.11.

   Participants    60

Section 14.12.

   Assignments    61

Section 14.13.

   Amendments    63

Section 14.14.

   Headings    64

Section 14.15.

   Legal Fees, Other Costs and Indemnification    64

Section 14.16.

   Set Off    64

Section 14.17.

   Entire Agreement    64

Section 14.18.

   Governing Law    65

Section 14.19.

   Currency    65

Section 14.20.

   Submission to Jurisdiction; Waiver of Jury Trial    65

Section 14.21.

   USA Patriot Act    65

Section 14.22.

   Confidentiality    65

Section 14.23.

   Amendment and Restatement; Release of Existing Guarantors    66

Signature

   1

 

-iv-



--------------------------------------------------------------------------------

Exhibits      

A

   -        Form of Notice of Payment Request

B

   -        Form of Revolving Credit Note

C

   -        Form of Swing Line Note

D

   -        Form of Commitment Amount Increase Request

E

   -        Form of Compliance Certificate

F

   -        Assignment Agreement

G

   -        Form of Additional Obligor Supplement

H

   -        Form of Additional Guarantor Supplement

 

SCHEDULE 1

  Revolving Credit Commitments

SCHEDULE 1.2(a)

  Existing L/Cs

SCHEDULE 7.2

  Subsidiaries

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

MULTICURRENCY CREDIT AGREEMENT

THIS AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT is entered into as of
December 19, 2007, by and among Arthur J. Gallagher & Co., a Delaware
corporation (the “Company”), the Subsidiaries from time to time party to this
Agreement as joint and several obligors (such Subsidiaries together with the
Company individually, a “Borrower” and collectively, the “Borrowers”), the
several financial institutions from time to time party to this Agreement, as
Lenders, and Harris N.A., as Administrative Agent as provided herein. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 6.1 hereof.

PRELIMINARY STATEMENT

WHEREAS, the Company, the guarantors party thereto (the “Existing Guarantors”),
the several parties thereto as lenders, and Harris N.A., as Administrative
Agent, previously entered into a Multicurrency Credit Agreement, dated as of
October 5, 2005 (as amended, the “Existing Credit Agreement”) pursuant to which
the Lenders have made Loans (as defined in the Existing Credit Agreement) to the
Borrower (as defined in the Existing Credit Agreement) and issued letters of
credit for the account of the Borrower, on the terms and conditions set forth
therein;

WHEREAS, the Obligations of the Borrower under the Existing Credit Agreement are
guaranteed by the Existing Guarantors;

WHEREAS, the Company has requested that the Lenders amend the Existing Credit
Agreement to revise certain terms of the Existing Credit Agreement, to release
the Existing Guarantors from the guaranty set forth in the Existing Credit
Agreement and to include the Existing Guarantors, and add Arthur J. Gallagher
Risk Management Services, Inc., an Illinois corporation, and Arthur J. Gallagher
Service Company, a Delaware corporation, as Borrowers under this Agreement, and
the Lenders have agreed to do so on the terms and conditions set forth herein;

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement in its entirety for the sake of clarity and convenience;

WHEREAS, this Amended and Restated Credit Agreement constitutes for all purposes
an amendment to the Existing Credit Agreement and not a new or substitute
agreement;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. THE CREDITS.

Section 1.1. The Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively
“Revolving Loans”) in U.S. Dollars and Alternative Currencies to the Borrowers
from time to time on a revolving basis in an aggregate outstanding Original
Dollar Amount up to the amount of such Lender’s Revolving Credit Commitment, on
or after the Effective Date and before the Termination Date. The sum of the
(i) aggregate Original Dollar Amount of Revolving Loans, (ii) the aggregate
Original Dollar Amount of Swing Loans, and (iii) the aggregate U.S. Dollar
Equivalent of all L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably from the Lenders in proportion to their respective
Percentages. As provided in Section 1.5(a) hereof, the Company on behalf of the
Borrowers, may elect that each Borrowing of Revolving Loans denominated in U.S.
Dollars be either Base Rate Loans or Eurocurrency Loans. All Loans denominated
in an Alternative Currency shall be Eurocurrency Loans. Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Termination Date,
subject to all the terms and conditions hereof.

Section 1.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby or commercial letters of credit (each a “Letter of Credit”) for the
account of the Borrowers or for the account of the Borrowers and one or more of
their Subsidiaries in U.S. Dollars or an Alternative Currency in the U.S. Dollar
Equivalent of an aggregate undrawn face amount up to the L/C Sublimit.
Notwithstanding anything herein to the contrary, the Existing L/Cs (all of which
are listed and described on Schedule 1.2(a) hereto) shall each constitute a
“Letter of Credit” herein for all purposes of the Agreement to the same extent,
and with the same force and effect, as if such Existing L/Cs had been issued at
the request of the Company on behalf of the Borrowers under the Revolving
Credit. Each Letter of Credit shall be issued by the L/C Issuer in the manner
described above, but each Lender shall be obligated to reimburse the L/C Issuer
for its Percentage of the amount of each drawing thereunder and, accordingly,
each Letter of Credit shall constitute usage of the Revolving Credit Commitment
of each Lender pro rata in an amount equal to its Percentage of the L/C
Obligations then outstanding.

(b) Applications. At any time on or after the Effective Date and before the
Termination Date, the L/C Issuer shall, at the request of the Company on behalf
of the Borrowers, issue one or more Letters of Credit in a form satisfactory to
the L/C Issuer, with expiration dates no later than the earlier of (i) 12 months
from the date of issuance or (ii) 365 days after the Termination Date, in an
aggregate face amount as set forth above, upon the receipt of an application
duly executed by the Company on behalf of the Borrowers and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form customarily prescribed by the L/C Issuer
for the type of Letter of Credit, whether standby or commercial, requested (each
an “Application”); provided, that with respect to any Letter of Credit with an
expiration date that is later than the Termination Date, the Borrowers shall
deliver to the Administrative Agent no later than 20 days prior to the
Termination Date cash collateral in the U.S. Dollar Equivalent of the full
amount then available for drawing under such Letter of Credit. Any such cash
collateral required by

 

-2-



--------------------------------------------------------------------------------

this Section 1.2(b) shall be held by the Administrative Agent pursuant to the
terms of Section 10.4 hereof. Notwithstanding anything contained in any
Application to the contrary (i) the Borrowers’ obligation to pay fees in
connection with each Letter of Credit shall be as exclusively set forth in
Section 4.1(b) hereof, (ii) except as provided above, at any time when no Event
of Default exists the L/C Issuer will not call for the funding by the Borrowers
of any amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrowers’ obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrowers hereby promise to pay) from and after
the date such drawing is paid until payment in full thereof at a rate per annum
(x) if such Letter of Credit is denominated in U.S. Dollars, equal to the sum of
the Applicable Margin for Base Rate Loans plus the Base Rate from time to time
in effect and (y) if such Letter of Credit is denominated in an Alternative
Currency, equal to the sum of the Applicable Margin for Eurocurrency Loans plus
the rate established pursuant to Section 3.2(c)(iii) hereof for Eurocurrency
Loans denominated in an Alternative Currency. The L/C Issuer will promptly
notify the Lenders of each issuance by it of a Letter of Credit. If the L/C
Issuer issues any Letters of Credit with expiration dates that are automatically
extended under the terms set forth in such Letter of Credit, then the L/C Issuer
will give notice of non-renewal to the Company on behalf of the Borrowers before
the time necessary to prevent such automatic extension if before such required
notice date (i) the expiration date of such Letter of Credit if so extended
would be later than 365 days after the Termination Date, (ii) the Revolving
Credit Commitments have been terminated or (iii) an Event of Default exists and
the Required Lenders have given the L/C Issuer instructions not to so permit the
extension of the expiration date of such Letter of Credit. The L/C Issuer agrees
to issue amendments to the Letters of Credit increasing the amount, or extending
the expiration date, thereof at the request of the Company, on behalf of the
Borrowers, subject to the conditions of Section 8.2 and the other terms of this
Section 1.2. Without limiting the generality of the foregoing, the L/C Issuer’s
obligation to issue, amend or extend the expiration date of a Letter of Credit
is subject to the conditions of Section 8.2 and the other terms of this
Section 1.2 and the L/C Issuer will not issue, amend or extend the expiration
date of any Letter of Credit if any Lender notifies the L/C Issuer of any
failure to satisfy or otherwise comply with such conditions and terms and
directs the L/C Issuer not to take such action.

(c) The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrowers to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that, if and as long as no
Default or Event of Default exists and the other conditions in Section 8.2
hereof are satisfied, any Reimbursement Obligation outstanding on account of a
drawing under a Letter of Credit shall automatically convert into a Borrowing of
Base Rate Loans in the U.S. Dollar Equivalent of such Reimbursement Obligation
on the date such drawing occurs and the L/C Issuer shall notify the
Administrative Agent and each Lender thereof, and each Lender shall thereupon
fund its Base Rate Loan in such Borrowing in accordance with Sections 1.1 and
1.5 (except for any requirement that a Borrowing of Base Rate Loans be in a
certain amount). If the conditions in Section 8.2 cannot be satisfied with
respect to any drawing, then reimbursement of such drawing shall be made in the
U.S. Dollar Equivalent in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois or such other office as the
Administrative Agent may designate in writing to the

 

-3-



--------------------------------------------------------------------------------

Company (who shall thereafter cause to be distributed to the L/C Issuer such
amount(s) in like funds) by no later than 1:00 p.m. (Chicago time) on the date
when such drawing is paid or, if such drawing was paid after 11:30 a.m. (Chicago
time), by the end of such day. If the Borrowers do not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations therein in the manner set forth in Section 1.2(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.2(d) below.

(d) The Participating Interests. Each Lender (other than the Lender then acting
as L/C Issuer in issuing Letters of Credit), by its acceptance hereof, severally
agrees to purchase from the L/C Issuer, and the L/C Issuer hereby agrees to sell
to each such Lender (a “Participating Lender”), an undivided percentage
participating interest (a “Participating Interest”), to the extent of its
Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer. Upon any failure by the Borrowers to pay any
Reimbursement Obligation at the time required on the date the related drawing is
paid, as set forth in Section 1.2(c) above, or if the L/C Issuer is required at
any time to return to a Borrower or to a trustee, receiver, liquidator,
custodian or other Person any portion of any payment of any Reimbursement
Obligation, each Participating Lender shall, not later than the Business Day it
receives a certificate in the form of Exhibit A hereto from the L/C Issuer to
such effect, if such certificate is received before 1:00 p.m. (Chicago time), or
not later than the following Business Day, if such certificate is received after
such time, pay to the Administrative Agent for the account of the L/C Issuer an
amount equal to its Percentage of such unpaid or recaptured Reimbursement
Obligation together with interest on such amount accrued from the date the
related payment was made by the L/C Issuer to the date of such payment by such
Participating Lender at a rate per annum equal to (i) from the date the related
payment was made by the L/C Issuer to the date two Business Days after payment
by such Participating Lender is due hereunder, (x) if such Letter of Credit is
denominated in U.S. Dollars, the Federal Funds Rate for each such day and (y) if
such Letter of Credit is denominated in an Alternative Currency, at the cost to
the Administrative Agent of funding the amount it advanced to fund such Lender’s
payment, as determined by the Administrative Agent and (ii) from the date two
Business Days after the date such payment is due from such Participating Lender
to the date such payment is made by such Participating Lender, (x) if such
Letter of Credit is denominated in U.S. Dollars, the Base Rate in effect for
each such day and (y) if such Letter of Credit is denominated in an Alternative
Currency, the rate established by Section 3.2(c) hereof for Eurocurrency Loans
denominated in such currency. Each such Participating Lender shall thereafter be
entitled to receive its Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the L/C
Issuer retaining its Percentage thereof as a Lender hereunder.

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.2 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever (except, without limiting the Borrowers’
obligations under each Application, to the extent the Borrowers are relieved
from their obligation to reimburse the L/C Issuer for a drawing under a Letter
of Credit because of the L/C Issuer’s gross negligence or willful misconduct in
determining that documents received under the Letter of Credit comply with the
terms thereof) and shall not be subject to any set-off, counterclaim or defense
to payment which any Participating Lender may have or have had against any
Borrower, the L/C Issuer, any other Lender or any other Person whatsoever.

 

-4-



--------------------------------------------------------------------------------

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrowers) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from the L/C Issuer’s gross negligence or willful misconduct) that the
L/C Issuer may suffer or incur in connection with any Letter of Credit. The
obligations of the Participating Lenders under this Section 1.2(e) and all other
parts of this Section 1.2 shall survive termination of this Agreement and of all
other L/C Documents.

(f) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer “ shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of an L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

Section 1.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, continued or created by conversion from a
Eurocurrency Loan until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect, payable on the last day of its
Interest Period and at maturity (whether by acceleration or otherwise).

(b) Eurocurrency Loans. Each Eurocurrency Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin for
Eurocurrency Loans plus the Adjusted LIBOR applicable for such Interest Period,
payable on the last day of the Interest Period and at maturity (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period. There shall not be more than ten
Borrowings of Eurocurrency Loans outstanding at any one time.

 

-5-



--------------------------------------------------------------------------------

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the other Obligations, and a reasonable
determination thereof by the Administrative Agent shall be conclusive and
binding except in the case of manifest error or willful misconduct. The Original
Dollar Amount of each Eurocurrency Loan denominated in an Alternative Currency
shall be determined or redetermined, as applicable, effective as of the first
day of each Interest Period applicable to such Loan.

Section 1.4. Minimum Borrowing Amounts for Revolving Loans. Each Borrowing of
Base Rate Loans shall be in an amount not less than $1,000,000 and in integral
multiples of $100,000, provided that a Borrowing of Base Rate Loans applied to
pay a Reimbursement Obligation pursuant to Section 1.2(c) hereof shall be in an
amount equal to such Reimbursement Obligation. Each Borrowing of Eurocurrency
Loans shall be in an amount not less than an Original Dollar Amount of
$3,000,000 and, if greater, in units of the relevant currency as would have an
Original Dollar Amount most closely approximating $500,000 or an integral
multiple thereof.

Section 1.5. Manner of Borrowing, and Designating Interest Rates Applicable to,
Revolving Loans. (a) Notice to the Administrative Agent. The Company, on behalf
of the Borrowers, shall give notice to the Administrative Agent by no later than
11:00 a.m. (Chicago time) (i) at least four Business Days before the date on
which the Borrowers request the Lenders to advance a Borrowing of Eurocurrency
Loans denominated in an Alternative Currency, (ii) at least three Business Days
before the date on which the Borrowers request the Lenders to advance a
Borrowing of Eurocurrency Loans denominated in U.S. Dollars and (iii) at least
one Business Day before the date on which the Borrowers request the Lenders to
advance a Borrowing of Base Rate Loans. The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice of a
new Borrowing. Thereafter, the Company, on behalf of the Borrowers, may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 1.4’s minimum amount requirement for each
outstanding Borrowing, a portion thereof, as follows: (i) if such Borrowing is
of Eurocurrency Loans, on the last day of the Interest Period applicable
thereto, the Company may continue all or part of such Borrowing as Eurocurrency
Loans for an Interest Period or Interest Periods specified by the Company or, if
such Eurocurrency Loan is denominated in U.S. Dollars, convert all or part of
such Borrowing into Base Rate Loans and (ii) if such Borrowing is of Base Rate
Loans, on any Business Day, the Company may (subject to the notice requirements
set forth herein) convert all or part of such Borrowing into Eurocurrency Loans
denominated in U.S. Dollars or denominated in an Alternative Currency, in each
case, for an Interest Period or Interest Periods specified by the Company. The
Company shall give all such notices requesting the advance, continuation, or
conversion of a Borrowing to the Administrative Agent by telephone or telecopy
(which notice shall be irrevocable once given and, if by telephone, shall be
promptly confirmed in writing). Notices of the continuation of a Borrowing of
Eurocurrency Loans for an additional Interest Period or of the conversion of
part or all of a Borrowing of Eurocurrency Loans denominated in U.S. Dollars
into Base Rate Loans or of Base Rate Loans into Eurocurrency Loans denominated
in U.S. Dollars must be given by no later than 11:00 a.m. (Chicago time) at
least three Business Days before the date of the requested continuation or
conversion. Notices of the continuation of a Borrowing of Eurocurrency Loans
denominated in an Alternative Currency must be given no later than 12:00 noon
(Chicago time) at least four Business Days before the requested continuation.
All

 

-6-



--------------------------------------------------------------------------------

such notices concerning the advance, continuation, or conversion of a Borrowing
shall specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued, or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurocurrency Loans, the currency and the Interest Period applicable thereto. The
Borrowers agree that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person it in good faith believes is an Authorized
Representative of the Company without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.

(b) Notice to the Lenders. Not later than 12:00 Noon (Chicago time) on the date
the Administrative Agent receives any notice from the Company pursuant to
Section 1.5(a) above, the Administrative Agent shall give telephonic or telecopy
notice to each Lender. The Administrative Agent shall give notice to the Company
and each Lender by like means of the interest rate applicable to each Borrowing
of Eurocurrency Loans and, if such Borrowing is denominated in an Alternative
Currency, shall give notice by such means to the Company and each Lender of the
Original Dollar Amount thereof.

(c) Company’s Failure to Notify. Any outstanding Borrowing of Base Rate Loans
shall, subject to Section 8.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Company has notified the Administrative Agent within the period
required by Section 1.5(a) that it intends to convert such Borrowing into a
Borrowing of Eurocurrency Loans or notifies the Administrative Agent within the
period required by Section 3.5 that it intends to prepay such Borrowing. If the
Company fails to give notice pursuant to Section 1.5(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurocurrency Loans denominated in U.S. Dollars before the last day of its then
current Interest Period within the period required by Section 1.5(a) and has not
notified the Administrative Agent within the period required by Section 3.5 that
it intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 8.2 hereof. If
the Company fails to give notice pursuant to Section 1.5(a) above of the
continuation of any outstanding principal amount of a Borrowing of Eurocurrency
Loans denominated in an Alternative Currency before the last day of its then
current Interest Period within the period required by Section 1.5(a) and has not
notified the Administrative Agent within the period required by Section 3.5 that
it intends to prepay such Borrowing, such Borrowing shall automatically be
continued as a Borrowing of Eurocurrency Loans in the same Alternative Currency
with an Interest Period of one month, subject to Section 8.2 hereof, including
the application of Section 1.5 and the restrictions contained in the definition
of Interest Period.

(d) Disbursement of Revolving Loans. Not later than 11:00 a.m. (Chicago time) on
the date of any requested advance of a new Borrowing of Eurocurrency Loans, and
not later than 1:00 p.m. (Chicago time) on the date of any requested advance of
a new Borrowing of Base Rate Loans, subject to Section 8 hereof, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois, except that if such

 

-7-



--------------------------------------------------------------------------------

Borrowing is denominated in an Alternative Currency each Lender shall, subject
to Section 8 hereof, make available its Loan comprising part of such Borrowing
at such office as the Administrative Agent has previously specified in a notice
to each Lender, in such funds as are then customary for the settlement of
international transactions in such currency and no later than such local time as
is necessary for such funds to be received and transferred to the Company for
same day value on the date of the Borrowing. The Administrative Agent shall make
the proceeds of each new Borrowing denominated in U.S. Dollars available to the
Company at the Administrative Agent’s principal office in Chicago, Illinois, by
depositing such proceeds to the credit of the Company’s operating account
maintained with the Administrative Agent or as the Company and the
Administrative Agent may otherwise agree, and the Administrative Agent shall
make the proceeds of each new Borrowing denominated in an Alternative Currency
available at such office as the Administrative Agent has previously agreed to
with the Company, in each case in the type of funds received by the
Administrative Agent from the Lenders.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender before the date on which such Lender
is scheduled to make payment to the Administrative Agent of the proceeds of a
Revolving Loan (which notice shall be effective upon receipt) that such Lender
does not intend to make such payment, the Administrative Agent may assume that
such Lender has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Company the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Company attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Company and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to (i) from the date the related advance was made by the Administrative
Agent to the date two Business Days after payment by such Lender is due
hereunder, at a rate per annum equal to the Federal Funds Rate or, in the case
of a Loan denominated in an Alternative Currency, the cost to the Administrative
Agent of funding the amount it advanced to fund such Lender’s Loan, as
reasonably determined by the Administrative Agent and (ii) from the date two
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate in effect for each such day
or, in the case of a Loan denominated in an Alternative Currency, the rate
established by Section 3.2(c) for Eurocurrency Loans denominated in such
currency. If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrowers will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 3.6 hereof, so that the Borrowers will have
no liability under such Section with respect to such payment; provided, that
such repayment by the Borrowers shall not be deemed to release or otherwise
limit any claims or rights that the Borrowers may have against any Lender for
the failure to fund any Loans hereunder.

 

-8-



--------------------------------------------------------------------------------

SECTION 2. THE SWING LINE.

Section 2.1. Swing Loans. Subject to all of the terms and conditions hereof, as
part of the Revolving Credit, the Swing Line Lender agrees to make loans in
U.S. Dollars to the Borrowers under the Swing Line (“Swing Loans”) which shall
not in the aggregate at any time outstanding exceed the Swing Line Sublimit. The
Swing Line Loans may be availed of by the Borrowers from time to time and
borrowings thereunder may be repaid and used again during the period beginning
on the Effective Date and ending on the Termination Date; provided that each
Swing Loan must be repaid on the last day of the Interest Period applicable
thereto. Each Swing Loan shall be in an amount not less than $500,000 and in
integral multiples of $100,000.

Section 2.2. Interest on Swing Loans. Each Swing Loan shall bear interest at a
rate per annum equal to (i) the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans from time to time in effect (computed on the basis of a year
365 or 366 days, as the case may be, for the actual number of days elapsed) or
(ii) the Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable on
the last day of each Interest Period applicable thereto, and interest after
maturity (whether by lapse of time, acceleration or otherwise) shall be due and
payable upon demand.

Section 2.3. Requests for Swing Loans. The Company, on behalf of the Borrowers,
shall give the Swing Line Lender prior notice (which may be written or oral) no
later than 3:00 p.m. (Chicago time) on the date upon which the Company requests
that any Swing Loan be made, of the amount and date of such Swing Loan and the
Interest Period selected therefor. Within 30 minutes after receiving such
notice, the Swing Line Lender shall in its discretion quote an interest rate to
the Company at which the Swing Line Lender would be willing to make such Swing
Loan available to the Borrowers for a given Interest Period (the rate so quoted
for a given Interest Period being herein referred to as the “Quoted Rate”). The
Borrowers acknowledge and agree that the interest rate quote is given for
immediate and irrevocable acceptance, and if the Company does not so immediately
accept the Quoted Rate for the full amount requested by the Borrowers for such
Swing Loan, the Quoted Rate shall be deemed immediately withdrawn and such Swing
Loan shall bear interest at the rate per annum determined by adding the
Applicable Margin for Base Rate Loans to the Base Rate for the Interest Period
selected by the Company. Subject to all of the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to the Company on the date
so requested at the offices of the Swing Line Lender in Chicago, Illinois.
Anything contained in the foregoing to the contrary notwithstanding (i) the
obligation of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement and (ii) the Swing Line Lender
shall not be obligated to make more than one Swing Loan during any one day.

Section 2.4. Refunding Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrowers (and the Borrowers
hereby irrevocably authorize the Swing Line Lender to act on their behalf for
such purpose) and with notice to the Company, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Percentage of the amount of the Swing Loans outstanding on the date
such notice is given. Unless any of the conditions of Section 8.2 are not
fulfilled on such date, each Lender shall make the proceeds of its requested
Revolving Loan available to the

 

-9-



--------------------------------------------------------------------------------

Swing Line Lender, in immediately available funds, at the Swing Line Lender’s
principal office in Chicago, Illinois, before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given. The proceeds of such
Revolving Loans shall be immediately applied to repay such outstanding Swing
Loans.

Section 2.5. Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section 2.4
above (because the conditions in Section 8.2 are not satisfied or otherwise),
such Lender shall, by the time and in the manner such Revolving Loan was to have
been funded to the Swing Line Lender, purchase from the Swing Line Lender an
undivided participating interest in the relevant outstanding Swing Loans in an
amount equal to its Percentage of the aggregate principal amount of Swing Loans
that were to have been repaid with such Revolving Loans, provided no purchase of
a participation in a Swing Loan bearing interest at the Quoted Rate need be made
until after expiration of the Interest Period applicable thereto. Each Lender
that so purchases a participation in a Swing Loan shall thereafter be entitled
to receive its Percentage of each payment of principal received on the relevant
Swing Loan and of interest received thereon accruing from the date such Lender
funded to the Swing Line Lender its participation in such Loan. The several
obligations of the Lenders under this Section 2.5 shall be absolute, irrevocable
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender may
have or have had against any Borrower, any other Lender or any other Person
whatever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Lender, and each payment
made by an Lender under this Section 2.5 shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

SECTION 3. GENERAL PROVISIONS APPLICABLE TO ALL LOANS; REVOLVING CREDIT
COMMITMENT TERMINATIONS AND INCREASES

Section 3.1. Interest Periods. As provided in Section 1.5(a) hereof in the case
of Revolving Loans and in Section 2.3 in the case of Swing Loans, at the time of
each request to advance, continue, or create by conversion a Borrowing of Loans
(other than Base Rate Loans), the Company shall select an Interest Period
applicable to such Loans from among the available options. The term “Interest
Period” means the period commencing on the date a Borrowing of Loans is
advanced, continued, or created by conversion and ending: (a) in the case of
Base Rate Loans, on the last day of the calendar quarter in which such Borrowing
is advanced, continued, or created by conversion (or on the last day of the
following quarter if such Loan is advanced, continued or created by conversion
on the last day of a calendar quarter), (b) in the case of Eurocurrency Loans,
one, two, three, or six months thereafter and (c) in the case of Swing Loans, on
the date one to five days thereafter as mutually agreed by the Swing Line Lender
and the Company; provided, however, that:

(a) any Interest Period for a Borrowing of Revolving Loans consisting of Base
Rate Loans that otherwise would end after the Termination Date shall end on the
Termination Date;

 

-10-



--------------------------------------------------------------------------------

(b) for any Borrowing of Revolving Loans consisting of Eurocurrency Loans or for
any Swing Loan, the Company may not select an Interest Period that extends
beyond the Termination Date;

(c) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day; provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurocurrency Loans to
occur in the following calendar month, the last day of such Interest Period
shall be the immediately preceding Business Day; and

(d) for purposes of determining an Interest Period for a Borrowing of
Eurocurrency Loans, a month means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided, however, that if there is no numerically corresponding day in
the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.

Section 3.2. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, (x) the
Borrowers shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations at a rate per annum equal to, and (y) with respect to
any outstanding Letter of Credit, the Borrowers shall pay Letter of Credit fees
at a rate per annum equal to:

(a) for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of two percent (2.0%) plus the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect;

(b) for any Swing Loan bearing interest at the Quoted Rate or any Eurocurrency
Loan denominated in U.S. Dollars, the sum of two percent (2.0%) plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of two percent (2%) plus the Applicable Margin for Base Rate Loans plus
the Base Rate from time to time in effect;

(c) for any Eurocurrency Loan denominated in an Alternative Currency, the sum of
two percent (2.0%) plus the rate of interest in effect thereon at the time of
such default until the end of the Interest Period applicable thereto and,
thereafter, at a rate per annum equal to the sum of (i) the Applicable Margin
for Eurocurrency Loans plus (ii) two percent (2.0%) plus (iii) the rate of
interest per annum as determined in good faith by the Administrative Agent
(rounded upwards, if necessary, to the next higher 1/100,000 of 1%) at which
overnight or weekend deposits (or, if such amount due remains unpaid more than
three Business Days, then for such other period of time not longer than one
month as the Administrative Agent may elect in good

 

-11-



--------------------------------------------------------------------------------

faith) of the relevant Alternative Currency for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the applicable period as determined above and in an amount comparable to the
unpaid principal amount of any such Eurocurrency Loan (or, if the Administrative
Agent is not placing deposits in such currency in the interbank market, then the
Administrative Agent’s cost of funds in such currency for such period); and

(d) for any Reimbursement Obligation, the sum of two percent (2.0%) plus the
amounts due under Section 1.2 with respect to such Reimbursement Obligation; and

(e) for any Letter of Credit, the sum of two percent (2.0%) plus the letter of
credit fee due under Section 4.1 with respect to such Letter of Credit;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Company (which notice may be revoked at the direction of the
Required Lenders notwithstanding any provision of Section 14.13 requiring the
unanimous consent of the Lenders to reduce interest rates). While any Event of
Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

Section 3.3. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrowers and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms. The Administrative Agent and
each Lender agree to promptly provide to the Company copies of such accounts
upon the reasonable request of the Company.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit B (in the case of its Revolving Loans and referred
to herein as a “Revolving Credit Note”), or C (in the case of its Swing Loans
and referred to herein as a “Swing Line Note”), as applicable (the Revolving
Credit Notes, and Swing Line Note being hereinafter referred to collectively as
the “Notes” and individually as a “Note”). In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Note

 

-12-



--------------------------------------------------------------------------------

payable to such Lender or its registered assigns. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 14.12) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 14.12, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

Section 3.4. Maturity of Loans. Each Revolving Loan shall mature and become due
and payable by the Borrowers on the Termination Date. Each Swing Loan shall
mature and become due and payable by the Borrowers on the last day of the
Interest Period applicable thereto.

Section 3.5. Prepayments. The Borrowers may prepay without premium or penalty
and in whole or in part (but, if in part, then: (i) if such Borrowing is of Base
Rate Loans, in an amount not less than $1,000,000 and in integral multiples of
$100,000 (except in the case of repayments of Base Rate Loans made under
Section 1.2(c) which may be repaid in the full amount of such Base Rate Loans),
(ii) if such Borrowing is of Eurocurrency Loans denominated in U.S. Dollars, in
an amount not less than $1,000,000 and in integral multiples of $100,000,
(iii) if such Borrowing is denominated in an Alternative Currency, an amount for
which the U.S. Dollar Equivalent is not less than $1,000,000 and in integral
multiples most closely approximating $100,000 and (iv) in an amount such that
the minimum amount required for a Borrowing pursuant to Section 1.4 hereof
remains outstanding) any Borrowing of (x) Eurocurrency Loans denominated in U.S.
Dollars upon three Business Days’ prior notice to the Administrative Agent,
(y) Eurocurrency Loans denominated in an Alternative Currency at any time upon
four Business Days prior notice by the Company to the Administrative Agent, or
(z) Base Rate Loans, at any time with notice delivered to the Administrative
Agent no later than 11:00 a.m. (Chicago time) on the date of prepayment, such
prepayment to be made by the payment of the principal amount to be prepaid and
accrued interest thereon to the date fixed for prepayment and, in the case of
Eurocurrency Loans, any compensation required by Section 3.6 hereof. Swing Loans
bearing interest at the Quoted Rate may only be paid on the last day of the
Interest Period then applicable to such Loans. The Administrative Agent will
promptly advise each Lender of any such prepayment notice it receives from the
Company. Any amount of Loans paid or prepaid before the Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.

Section 3.6. Funding Indemnity for Fixed Rate Loans. If any Lender shall incur
any loss, cost or expense (including, without limitation, any loss (including
loss of profit), cost or expense incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain any Fixed Rate Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid to such Lender as a result of:

(a) any payment, prepayment or conversion of a Fixed Rate Loan on a date prior
to the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 8 or
otherwise) by the Borrowers to borrow or continue a Fixed Rate Loan, or to
convert a Base Rate Loan into a Fixed Rate Loan, on the date specified in a
notice given pursuant to Section 1.5(a) or 2.3 or established pursuant to
Section 1.5(c) hereof, or

 

-13-



--------------------------------------------------------------------------------

(c) any acceleration of the maturity of a Fixed Rate Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrowers shall pay to such Lender
such amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Company,
with a copy to the Administrative Agent, a certificate executed by an officer of
such Lender setting forth the amount of such loss, cost or expense in reasonable
detail and such certificate shall be conclusive if reasonably determined.

Section 3.7. Commitment Terminations. The Borrowers shall have the right at any
time and from time to time, upon five Business Days’ prior written notice from
the Company to the Administrative Agent, to terminate the Revolving Credit
Commitments without premium or penalty, in whole or in part, any partial
termination to be (i) in an amount not less than $5,000,000, and (ii) allocated
ratably among the Lenders in proportion to their respective Percentages,
provided that the Revolving Credit Commitments may not be reduced to an amount
less than the sum of the Original Dollar Amount of all Revolving Loans and Swing
Loans and the U.S. Dollar Equivalent of all L/C Obligations then outstanding.
Any termination of the Revolving Credit Commitments below the L/C Sublimit or
Swing Line Sublimit then in effect shall reduce the L/C Sublimit and Swing Line
Sublimit, as applicable, to an amount equal to the reduced aggregate amount of
the Revolving Credit Commitments. The Administrative Agent shall give prompt
notice to each Lender of any such termination of the Revolving Credit
Commitments. Any termination of the Revolving Credit Commitments pursuant to
this Section 3.7 may not be reinstated.

Section 3.8. Increase in Commitments. The Borrowers may from time to time, on
any Business Day after the Effective Date and prior to the Termination Date so
long as no Event of Default exists, increase the aggregate amount of the
Revolving Credit Commitments by the Company delivering a Commitment Amount
Increase Request at least five Business Days prior to the desired effective date
of such increase (the “Commitment Amount Increase”) identifying an additional
Lender (or additional Revolving Credit Commitments for existing Lender(s)) and
the amount of its Revolving Credit Commitment (or additional amount of its
Revolving Credit Commitment(s)); provided, however, that (i) the aggregate
amount of the Revolving Credit Commitments shall not at any time exceed
$550,000,000, and (ii) any increase of the aggregate amount of the Revolving
Credit Commitments shall be in an amount not less than $25,000,000. The
effective date of any Commitment Amount Increase shall be agreed upon by the
Company, on behalf of the Borrowers, and the Administrative Agent. Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance Revolving Loans, or the existing Lenders shall make such
assignments (which assignments shall not be subject to the requirements set
forth in Section 14.12) of the outstanding Loans and L/C Obligations to the
Lenders providing the Commitment Amount Increase so that, after giving effect to
such assignments, each Lender (including the Lenders providing the Commitment
Amount Increase) will hold Loans and L/C Obligations equal to its Percentage of
all outstanding Loans and L/C Obligations. It shall be a condition to such
effectiveness that (i) either no Eurocurrency Loans be outstanding on the date
of such effectiveness or the

 

-14-



--------------------------------------------------------------------------------

Borrowers pay any applicable breakage cost under Section 3.6 incurred by any
Lender resulting from the repayment of its Loans and (ii) the Borrowers shall
not have terminated any portion of the Revolving Credit Commitments pursuant to
Section 3.6 hereof. The Borrowers agree to pay any reasonable expenses of the
Administrative Agent relating to any Commitment Amount Increase. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment and no Lender’s Revolving Credit Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Revolving
Credit Commitment.

Section 3.9. Appointment of Company as Agent for Borrowers. Each Borrower
irrevocably appoints the Company as its agent hereunder to make requests on such
Borrower’s behalf for Borrowings, to select the interest rate to be applicable
to such Borrowings, and to take any other action contemplated by the Loan
Documents with respect to credit extended hereunder to the Borrowers. The
Administrative Agent and the Lenders shall be entitled to conclusively presume
that any action by the Company under the Loan Documents is taken on behalf of
any one or more of the Borrowers whether or not the Company so indicates.

 

SECTION 4. FEES; PLACE AND APPLICATION OF PAYMENTS.

Section 4.1. Fees. (a) Facility Fee. For the period from the Effective Date to
but not including the Termination Date, the Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Percentages, a facility fee accruing at the rate per annum equal to the
Applicable Margin for Facility Fee on the average daily amount of the Revolving
Credit Commitments whether or not in use. Such facility fee shall be payable
quarterly in arrears on the last day of each calendar quarter in each year
(commencing December 31, 2007) and on the Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the fee for the period to but not including the date of such termination shall
be paid in whole on the date of such termination.

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.2 hereof, the
Borrowers shall pay to the L/C Issuer for its own account a fronting fee equal
to 1/8 of 1% (0.125%) of the face amount of (or of the increase in the face
amount of) such Letter of Credit. Quarterly in arrears, on the last day of each
calendar quarter (commencing December 31, 2007) the Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Percentages, a letter of credit fee at a rate per annum equal to the
Applicable Margin for Eurocurrency Loans in effect during each day of such
quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter. In addition, the Borrowers shall pay to the L/C
Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, and other administrative fees for each Letter of Credit
(whether a Commercial Letter of Credit or Standby Letter of Credit) as
established by the L/C Issuer from time to time. All the standard fees set forth
in the preceding sentence shall be retained by the L/C Issuer for its own
account (such standard fees referred to in the clauses (i) and (ii) of the
preceding sentence may be established by the L/C Issuer from time to time).

 

-15-



--------------------------------------------------------------------------------

(c) Closing Fees. On the Effective Date, the Borrowers shall pay to the
Administrative Agent, for the benefit of the Lenders, the up front fees due to
the Lenders as heretofore agreed.

(d) Administrative Agent Fees. The Borrowers shall pay to the Administrative
Agent the fees agreed to between the Administrative Agent and the Company
pursuant to a separate written letter agreement dated as of July 29, 2005.

(e) Fee Calculations. All fees payable under this Section 4.1 shall be computed
on the basis of a year of 360 days for the actual number of days elapsed.

Section 4.2. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrowers under this Agreement, shall be made to the
Administrative Agent by no later than 1:00 p.m. (Chicago time) on the due date
thereof at the principal office of the Administrative Agent in Chicago, Illinois
(or such other location in the State of Illinois as the Administrative Agent may
designate to the Company) or, if such payment is on a Reimbursement Obligation,
no later than provided by Section 1.2(c) hereof or, if such payment is to be
made in an Alternative Currency, no later than 12:00 noon local time at the
place of payment to such office as the Administrative Agent has previously
specified in a notice to the Company for the benefit of the Lender or Lenders
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made (i) in U.S. Dollars, in immediately available funds at
the place of payment, or (ii) in the case of amounts payable hereunder in an
Alternative Currency, in such Alternative Currency in such funds then customary
for the settlement of international transactions in such currency, in each case
without set-off or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans or commitment fees ratably to the Lenders, in
each case to be applied in accordance with the terms of this Agreement.

 

SECTION 5. JOINT AND SEVERAL OBLIGORS AND FURTHER ASSURANCES.

Section 5.1 Joint and Several Obligors. The payment and performance of the
Obligations shall at all times be a joint and several obligation of the Company
and each other Borrower pursuant to Section 13.A hereof or pursuant to one or
more Additional Obligor Supplements delivered to the Administrative Agent, as
the same may be amended, modified or supplemented from time to time.

Section 5.2 Guaranties. The payment and performance of the Obligations shall at
all times be guaranteed by each Subsidiary of the Borrower which is not itself a
Borrower and is a guarantor under the Note Purchase Agreement (each, a
“Guarantor”) pursuant to Section 13.B hereof or pursuant to one or more
Additional Guarantor Supplements delivered to the Administrative Agent, as the
same may be amended, modified or supplemented from time to time (individually, a
“Guaranty” and, collectively, the “Guaranties”).

Section 5.3. Further Assurances. The Company agrees that it shall, and shall
cause each Domestic Subsidiary to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and

 

-16-



--------------------------------------------------------------------------------

things as the Administrative Agent or the Required Lenders may reasonably
request in order to provide for the joint and several obligation or guaranties,
as applicable, contemplated by this Section 5. In the event the Company or any
Subsidiary forms or acquires any direct Material Wholly-Owned Domestic
Subsidiary after the date hereof or any Subsidiary becomes a direct Material
Wholly-Owned Domestic Subsidiary after the date hereof or any Subsidiary becomes
an obligor or guarantor under the Note Purchase Agreement, the Company shall
cause such direct Material Wholly-Owned Domestic Subsidiary or other Subsidiary
to execute an Additional Obligor Supplement or Additional Guarantor Supplement,
as applicable, within 50 days after the end of the fiscal quarter of the Company
in which such Subsidiary became a Material Wholly-Owned Domestic Subsidiary or
within 3 days after the Subsidiary became an obligor or guarantor under the Note
Purchase Agreement, as applicable, and the Company shall also deliver to the
Administrative Agent, or cause such direct Material Wholly-Owned Domestic
Subsidiary or other Subsidiary, as applicable, to deliver to the Administrative
Agent, at the Company’s cost and expense, such other instruments, documents,
notes, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith.

Section 5.3 Release of Borrower or Guarantor. If any Borrower (other than the
Company) ceases to be a direct Material Wholly-Owned Domestic Subsidiary as a
result of a disposition, dissolution or other transaction not prohibited by the
terms hereof, then such Borrower shall automatically cease to be a Borrower
hereunder and shall be released from any of its obligations as a Borrower
hereunder. If any Guarantor (a) ceases to be a Subsidiary as a result of a
disposition, dissolution or other transaction not prohibited by the terms
hereof, or (b) otherwise ceases to be a Guarantor under the Note Purchase
Agreement, then such Guarantor shall automatically cease to be a Guarantor
hereunder and shall be released from any of its obligations as a Guarantor
hereunder. The Administrative Agent shall execute and deliver to such departing
Borrower or Guarantor or its designee, at the Company’s sole cost and expense,
any document or instrument that such departing Borrower or Guarantor or the
Company shall reasonably request to evidence such release, and the Lenders
hereby authorize the Administrative Agent to execute and deliver any such
document or instrument.

 

SECTION 6. DEFINITIONS; INTERPRETATION.

Section 6.1. Definitions. The following terms when used herein have the
following meanings:

“Account” is defined in Section 10.4(b) hereof.

“Additional Guarantor Supplement” means an agreement in the form attached hereto
as Exhibit H or such other form acceptable to the Administrative Agent.

“Additional Obligor Supplement” means an agreement in the form attached hereto
as Exhibit G or such other form acceptable to the Administrative Agent.

“Adjusted LIBOR” means a rate per annum determined in accordance with the
following formula:

 

-17-



--------------------------------------------------------------------------------

Adjusted LIBOR =

   

LIBOR

       1 - Eurocurrency Reserve Percentage   

“Eurocurrency Reserve Percentage” means, for any Borrowing of Eurocurrency
Loans, the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurocurrency Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. “LIBOR” means, for
an Interest Period for a Borrowing of Eurocurrency Loans, (a) the LIBOR Index
Rate for such Interest Period, if such rate is available, and (b) if the LIBOR
Index Rate cannot be determined, the average rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
Dollars or the relevant Alternative Currency, as appropriate, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two Business Days before the beginning of such Interest Period by
major banks in the interbank eurocurrency market for delivery on the first day
of and for a period equal to such Interest Period in an amount equal or
comparable to the principal amount of the Eurocurrency Loan scheduled to be made
by the Administrative Agent as part of such Borrowing. “LIBOR Index Rate” means,
for any Interest Period, the rate per annum (rounded upwards, if necessary, to
the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars or the relevant Alternative Currency, as appropriate, for a period
equal to such Interest Period, which appears on the appropriate Reuters Page as
of 11:00 a.m. (London, England time) on the day two Business Days before the
commencement of such Interest Period. “Reuters Page” means the display
designated on the Reuters Service (or such other service as may be nominated by
the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for deposits
of U.S. Dollar (currently displayed on LIBOR01 Page) or of the relevant
Alternative Currency.

“Administrative Agent” means Harris N.A. in its capacity as administrative agent
hereunder for the Lenders and any successor pursuant to Section 12.7 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

-18-



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Multicurrency Credit Agreement, as
the same may be amended, modified, restated or supplemented from time to time
pursuant to the terms hereof.

“Alternative Currency” means any of euros, pounds sterling, and Japanese yen,
and any other currency approved by the Administrative Agent, in each case for so
long as such currency is readily available to all the Lenders and is freely
transferable and freely convertible to U.S. Dollars and the Reuters Monitor
Money Rates Service (or any successor) reports a LIBOR for such currency for
interest periods of one, two, three and six calendar months; provided that if
any Lender provides written notice to the Company (with a copy to the
Administrative Agent) that any currency control or other exchange regulations
are imposed in the country in which any such Alternative Currency is issued and
that in the reasonable opinion of such Lender funding a Loan in such currency is
impractical, then such currency shall cease to be an Alternative Currency
hereunder until such time as all the Lenders reinstate such country’s currency
as an Alternative Currency.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the facility fees and letter of credit fees payable under Section 4.1 hereof
until the first Pricing Date, the rates per annum shown opposite Level I below,
and thereafter from one Pricing Date to the next, the Applicable Margin means
the rates per annum determined in accordance with the following schedule:

 

LEVEL

 

CASH FLOW LEVERAGE RATIO

FOR SUCH PRICING DATE

  APPLICABLE
MARGIN FOR BASE
RATE LOANS SHALL
BE:     APPLICABLE
MARGIN FOR
EUROCURRENCY
LOANS SHALL BE:     APPLICABLE
MARGIN FOR
LETTER OF CREDIT
FEE SHALL BE:     APPLICABLE
MARGIN FOR
FACILITY FEE
SHALL BE:      IV   Greater than or equal to 2.0 to 1.0   0.00 %   0.80 %   0.80
%   0.20 %    III   Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
  0.00 %   0.60 %   0.60 %   0.15 %    II   Less than 1.5 to 1.0, but greater
than or equal to 1.0 to 1.0   0.00 %   0.50 %   0.50 %   0.125 %    I   Less
than 1.0 to 1.0   0.00 %   0.40 %   0.40 %   0.100 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Company ending on or after December 31, 2007, the date on which the
Administrative Agent is in receipt of the Company’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 9.4 hereof. The
Applicable Margin shall be established based on the Cash Flow Leverage Ratio for
the most recently completed fiscal quarter and the Applicable Margin established
on a Pricing Date shall become retroactively effective as of the first day of
such fiscal quarter and shall remain in effect

 

-19-



--------------------------------------------------------------------------------

until the next Pricing Date, subject to retroactive adjustment for the period
from the last day of such fiscal quarter to such Pricing Date pursuant to this
section. If the Company has not delivered its financial statements by the date
such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 9.4 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., the Cash Flow Leverage
Ratio shall be deemed to be greater than 2.0 to 1.0). If the Company
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date, subject
to retroactive adjustment as provided above. In all other circumstances, the
Applicable Margin established by such financial statements shall be in effect
from the first day of the fiscal quarter in which such Pricing Date occurs and
which is immediately after the end of the fiscal quarter covered by such
financial statements until the next redetermination as set forth above. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrowers
and the Lenders if reasonably determined.

“Application” is defined in Section 1.2(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Company pursuant to Section 8.1(f) hereof, or on any update of
such list provided by the Company to the Administrative Agent, or any further or
different officer of the Company so named by any Authorized Representative of
the Company in a written notice to the Administrative Agent.

“Base Rate” means for any day the greater of:

(i) the rate of interest announced by the Administrative Agent from time to time
as its prime commercial rate, or equivalent, for U.S. Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate; or

(ii) the sum of (x) the rate determined by the Administrative Agent to be the
average (rounded upwards, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Administrative Agent at approximately 10:00 a.m.
(Chicago time) (or as soon thereafter as is practicable) on such day (or, if
such day is not a Business Day, on the immediately preceding

 

-20-



--------------------------------------------------------------------------------

Business Day) by two or more Federal funds brokers selected by the
Administrative Agent for the sale to the Administrative Agent at face value of
Federal funds in an amount comparable to the principal amount owed to the
Administrative Agent for which such rate is being determined, plus (y) 1/2 of
1%.

“Base Rate Loan” means a Revolving Loan bearing interest prior to maturity at a
rate specified in Section 1.3(a) hereof.

“Borrower” and “Borrowers” are defined in the first paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and for a single Interest Period. Borrowings of
Revolving Loans are made and maintained ratably from each of the Lenders
according to their Percentages. A Borrowing is: “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrowers; “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing; and “converted” when such Borrowing is changed from one type of Loan
to another, all as requested by the Company pursuant to Section 1.5(a) hereof.

“Business Day” means any day other than a Saturday or Sunday on which Lenders
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the borrowing or payment of a Eurocurrency
Loan, on which banks are dealing in deposits in U.S. Dollars in the interbank
market in London, England and Nassau, Bahamas and, if the applicable Business
Day relates to the borrowing or payment of a Eurocurrency Loan denominated in an
Alternative Currency, on which banks and foreign exchange markets are open for
business in the city where disbursements of or payments on such Loan are to be
made and, if such Alternative Currency is the euro or any national currency of a
nation that is a member of the European Economic and Monetary Union, which is a
TARGET Settlement Day.

“Capital Lease” means any lease of Property which, in accordance with GAAP,
would be required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means the amount of the liability shown on the
balance sheet of any Person in respect of a Capital Lease as determined in
accordance with GAAP.

“Cash Flow Leverage Ratio” means, as of any time the same is to be determined,
the ratio of (a) Funded Debt as of the last day of the most recent four fiscal
quarters then ended minus Excess Cash as of the last day of the same such period
to (b) EBITDA for the same most recent four fiscal quarters then ended.

“Change in Control” means and includes any of the following:

(a) any person or group (within the meaning of Sections 13(d)(2) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the Voting Stock of the
Company; or

 

-21-



--------------------------------------------------------------------------------

(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of the Company,
together with any new directors whose election by the Board of Directors of the
Company or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason other than death or disability to constitute at
least a majority of the directors then in office; or

(c) the stockholders of the Company shall approve the sale of all or
substantially all of the assets of the Company or any merger, consolidation,
issuance of securities or purchase of assets, the result of which would be the
occurrence of any event described in clause (a) or (b) above.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Commercial Letter of Credit” means a Letter of Credit that finances a
commercial transaction by paying part or all of the purchase price for goods
against delivery of a document of title covering such goods and any other
required documentation.

“Commitment Amount Increase” is defined in Section 3.8 hereof.

“Commitment Amount Increase Request” means a Commitment Amount Increase Request
in the form of Exhibit D hereto.

“Company” is defined in the first paragraph of this Agreement.

“Compliance Certificate” means a written certificate in the form of Exhibit E
hereto.

“Controlled Group” means, with respect to the Company, all members of a
controlled group of corporations and all trades and businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurocurrency Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Domestic Subsidiary” means each Subsidiary which is organized under the laws of
the United States of America or any State thereof.

 

-22-



--------------------------------------------------------------------------------

“EBIT” means, for any Person and with reference to any period, Net Income for
such period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period and (b) federal, state, and
local income taxes for such period.

“EBITDA” means, for any Person and with reference to any period, EBIT for such
period plus all amounts properly charged for depreciation of fixed assets and
amortization of intangible assets during such period on the books of such Person
and its subsidiaries.

“Effective Date” means the date on which the Administrative Agent has received
signed counterpart signature pages of this Agreement from each of the
signatories (or, in the case of a Lender, confirmation that such Lender has
executed such a counterpart and dispatched it for delivery to the Administrative
Agent) and the documents required by Section 8.1 hereof.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer and Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower or any of the Company’s Affiliates or Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurocurrency Loan” means a Revolving Loan bearing interest prior to maturity at
the rate specified in Section 1.3(b) hereof.

“Event of Default” means any of the events or circumstances specified in
Section 10.1 hereof.

“Excess Cash” means, as of any date the same is to be determined, all cash on
the books of the Company and its Domestic Subsidiaries which is maintained in
accounts located in the United States of America and which is in excess of
$25,000,000 excluding restricted cash.

“Existing Credit Agreement” is defined in the recitals to this Agreement.

“Existing Guarantors” is defined in the recitals to this Agreement.

“Existing L/Cs” means the outstanding letters of credit issued by Harris
pursuant to the Existing Credit Agreement prior to the date hereof, all of which
are listed and described on Schedule 1.2(a) hereof.

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate.

“Fixed Rate Loans” means Swing Loans bearing interest at the Quoted Rate and
Eurocurrency Loans, unless the context in which such term is used shall
otherwise require.

 

-23-



--------------------------------------------------------------------------------

“Funded Debt” means, at any time the same is to be determined, the aggregate of
all Indebtedness for Borrowed Money of the Company and its Subsidiaries on a
consolidated basis at such time plus all Indebtedness for Borrowed Money of any
other Person which is directly or indirectly guaranteed by the Company or any of
its Subsidiaries or which the Company or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Company or any of its Subsidiaries has otherwise assured a creditor
against loss.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America applied by the Company and its Subsidiaries
on a basis consistent with the preparation of the Borrower’s most recent
financial statements furnished to the Lenders pursuant to Section 7.5 hereof.

“Guarantor” is defined in Section 5.2 hereof.

“Guaranty” is defined in Section 5.2 hereof.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(i) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(ii) all indebtedness for the deferred purchase price of property or services
(other than (a) trade accounts payable arising in the ordinary course of
business which are not more than 90 days past due and (b) obligations to make
earn-out payments in cash, debt instruments or preferred stock, pursuant to
acquisitions occurring prior to the date of this Agreement or permitted under
this Agreement), (iii) all indebtedness secured by any Lien upon Property of
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, (iv) all Capitalized Lease Obligations of such
Person and (v) all obligations of such Person on or with respect to letters of
credit, bankers’ acceptances and other extensions of credit whether or not
representing obligations for borrowed money, excluding, in each case,
indebtedness which is non-recourse to such Person and its subsidiaries.

“Interest Coverage Ratio” means, as of any time the same is to be determined,
the ratio of (a) EBIT for the four fiscal quarter period most recently ended to
(b) Interest Expense during the same such four fiscal quarter period.

“Interest Expense” means, for any Person and with reference to any period, the
sum of all interest charges (including imputed interest charges with respect to
Capitalized Lease Obligations and all amortization of debt discount and expense)
of such Person and its subsidiaries for such period determined on a consolidated
basis in accordance with GAAP excluding incremental interest charges resulting
from consolidation under FIN 46.

“Interest Period” is defined in Section 3.1 hereof.

“L/C Documents” means the Letters of Credit, any draft or other document
presented in connection with a drawing thereunder, the Applications and this
Agreement.

 

-24-



--------------------------------------------------------------------------------

“L/C Issuer” means Harris N.A. and any Lender or Lenders selected by the Company
and reasonably acceptable to the Administrative Agent.

“L/C Obligations” means the U.S. Dollars Equivalent of the aggregate undrawn
face amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations.

“L/C Sublimit” means $125,000,000, as such amount may be reduced pursuant to the
terms hereof.

“Lender” means and includes each financial institution party hereto and the
other financial institutions from time to time party to this Agreement,
including each assignee Lender pursuant to Section 14.12 hereof.

“Lending Office” is defined in Section 11.4 hereof.

“Letter of Credit” is defined in Section 1.2(a) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means and includes each Revolving Loan and Swing Loan; and the term
“type” of Loan refers to its status as a Revolving Loan or a Swing Loan, or, if
a Revolving Loan, to its status as a Base Rate Loan or Eurocurrency Loan.

“Loan Documents” means this Agreement, the Notes, the Applications, the Letters
of Credit, the Additional Guarantor Supplements, the Additional Obligor
Supplements and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

“Material” means, with respect to any Subsidiary, a Subsidiary whose assets
represent more than 5% of the assets of the Company and its Subsidiaries on a
consolidated basis.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Company or of the Company and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Company and
its Subsidiaries, taken as a whole, to perform their obligations under this
Agreement, the Notes, the Applications, or the Letters of Credit, as applicable,
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Company and its Subsidiaries, taken as a whole, of
this Agreement, the Notes, the Applications, or the Letters of Credit, as
applicable, or the rights and remedies of the Administrative Agent, the L/C
Issuer or the Lenders thereunder.

“Net Income” means, for any Person and with reference to any period, the net
income (or net loss) of such Person and its subsidiaries for such period as
computed on a consolidated basis in accordance with GAAP, and, without limiting
the foregoing, after deduction from gross income of all expenses and reserves,
including reserves for all taxes on or measured by income.

 

-25-



--------------------------------------------------------------------------------

“Net Worth” means, at any time the same is to be determined, the total
shareholders’ equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock, but excluding minority
interests in Subsidiaries) which would appear on the balance sheet of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided, however, that in computing Net Worth, the Company may
exclude the effect of stock repurchases aggregating not more than $300,000,000
after October 5, 2005 so long as such stock repurchases are approved by the
Company’s board of directors.

“Non-Borrower Subsidiary” means any Subsidiary that is not a Borrower.

“Note Purchase Agreement” means that certain Amended and Restated Note Purchase
Agreement dated December 19, 2007 among Arthur J. Gallagher & Co. and certain of
its Subsidiaries party thereto, as obligors, and the Noteholders party thereto,
as amended, restated, supplemented or modified from time to time.

“Notes” is defined in Section 3.3(d) hereof.

“Obligations” means all obligations of the Borrowers to pay principal and
interest on the Loans and the L/C Obligations, all fees and charges payable
hereunder, and all other payment obligations of the Borrowers, and any of them,
arising under or in relation to any Loan Document, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.

“Original Dollar Amount” means the amount of any Obligations denominated in U.S.
Dollars and, in relation to any Loan denominated in an Alternative Currency, the
U.S. Dollars Equivalent of such Loan on the day it is advanced or continued for
an Interest Period.

“Overnight Eurocurrency Rate” means the rate of interest per annum as determined
by the Administrative Agent (rounded upwards, if necessary, to the nearest whole
multiple of one-sixteenth of one percent (1/16 of 1%)) at which overnight or
weekend deposits of the appropriate currency for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the applicable period and in an amount comparable to the unpaid principal
amount of the drawing (or, if the Administrative Agent is not placing deposits
in such currency in the interbank market, then the Administrative Agent’s cost
of funds in such currency for such period).

“Participating Lender” is defined in Section 1.2(d) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

-26-



--------------------------------------------------------------------------------

“Percentage” means, for each Lender, the percentage of the Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment or, if the
Revolving Credit Commitments have been terminated, the percentage held by such
Lender (including through participation interests in L/C Obligations outstanding
under the Revolving Credit and Swing Loans) of the aggregate principal amount of
all Revolving Loans, Swing Loans and L/C Obligations then outstanding.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (i) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (ii) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Quoted Rate” is defined in Section 2.3 hereof.

“Reimbursement Obligation” is defined in Section 1.2(c) hereof.

“Replaced Lender” is defined in Section 11.6 hereof.

“Replacement Lender” is defined in Section 11.6 hereof.

“Required Lenders” means, as of the date of determination thereof, Lenders
holding at least 51% of the Percentages.

“Responsible Officer” means, with respect to any Borrower, each or any of its
president, chief financial officer, treasurer, chief accounting officer or
general counsel.

“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Alternative Currency, (a) the date of issuance thereof, (b) the date of each
amendment thereto having the effect of increasing the amount thereof, (c) the
last day of each calendar month, and (d) each additional date as the
Administrative Agent or the Required Lenders shall specify.

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letter of Credit described in Sections 1.1 and 1.2 hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face

 

-27-



--------------------------------------------------------------------------------

amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I attached hereto, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof. The
Borrowers and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $450,000,000 on the date hereof.

“Revolving Credit Note” is defined in Section 3.3(d) hereof.

“Revolving Loan” is defined in Section 1.1 hereof.

“SEC” means the U.S. Securities and Exchange Commission or any successor
thereto.

“Set-Off” is defined in Section 14.7 hereof.

“Specified Claim” means any claim (other than those disclosed in the Company’s
Form 10-K for the year ended December 31, 2004 or the Company’s Form 10-Q for
the quarter ended June 30, 2005) arising out of, or any action, suit or
proceeding filed or threatened against the Company or any Subsidiary based on,
allegations relating to contingent commissions or related practices provided the
aggregate amount of the liability of the Company and its Subsidiaries with
respect to such claims, actions, suits and proceedings does not exceed
$100,000,000.

“Standby Letter of Credit” means a Letter of Credit that is not a Commercial
Letter of Credit.

“Subsidiary” means any corporation or other Person more than 50% of the Voting
Stock of which is at the time directly or indirectly owned by the Company and/or
one or more Persons which are themselves Subsidiaries of the Company.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.1 hereof.

“Swing Line Lender” means BMO Capital Markets Financing, Inc., acting in its
capacity as the Lender of Swing Loans hereunder, or any successor Lender acting
in such capacity appointed pursuant to Section 14.12 hereof.

“Swing Line Note” is defined in Section 3.3(d) hereof.

“Swing Line Sublimit” means $30,000,000, as such amount may be reduced pursuant
to the terms hereof.

“Swing Loans” is defined in Section 2.1 hereof.

“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

 

-28-



--------------------------------------------------------------------------------

“Termination Date” means October 4, 2010.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, (b) in relation to any Obligation or Letter
of Credit denominated in an Alternative Currency, the amount of U.S. Dollars
which would be realized by converting such Alternative Currency into U.S.
Dollars at the exchange rate quoted to the Administrative Agent, at
approximately 11:00 a.m. (London time) three Business Days prior (i) to the date
on which a computation thereof is required to be made, and (ii) in the case of
L/C Obligations, on any Revaluation Date, in each case, by major banks in the
interbank foreign exchange market for the purchase of U.S. Dollars for such
Alternative Currency.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” means, with respect to any Person, the capital stock of any class
or classes or other equity interests (however designated) having ordinary voting
power for the election of directors or similar governing body of such Person,
other than stock or other equity interests having such power only by reason of
the happening of a contingency.

“Welfare Plan” means a “welfare plan”, as defined in Section 3(1) of ERISA.

“Wholly-Owned” means, with respect to any Subsidiary, a Subsidiary of which all
of the issued and outstanding shares of capital stock (other than directors’
qualifying shares as required by law) or other equity interests are owned by the
Company and/or one or more Wholly-Owned Subsidiaries of the Company within the
meaning of this definition.

Section 6.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois time unless otherwise specifically provided.

Section 6.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 7.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the Company
or the Required Lenders may by notice to the Lenders and the Company,
respectively, require that the Lenders and the Borrowers negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Company and its Subsidiaries shall
be the same as if such change had not been made. No delay by the Company or the
Required Lenders in requiring such negotiation shall limit their right to

 

-29-



--------------------------------------------------------------------------------

so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 6.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Company shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES.

The Borrowers hereby represent and warrant to the Administrative Agent and each
Lender as follows:

Section 7.1. Organization and Qualification. The Company is duly organized,
validly existing and in good standing as a corporation under the laws of the
State of Delaware, has full corporate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to be so licensed or qualified could not
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Subsidiaries. Each Subsidiary is duly organized, validly existing
and, to the extent applicable, in good standing under the laws of the
jurisdiction in which it is incorporated or organized, as the case may be, has
full corporate or limited liability company power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to be so licensed or qualified
could not reasonably be expected to have a Material Adverse Effect. Schedule 7.2
hereto identifies as of the Effective Date (i) each Subsidiary, the jurisdiction
of its incorporation or organization, as the case may be, the percentage of
issued and outstanding shares of each class of its capital stock or other equity
interests owned by the Company and its Subsidiaries and, if such percentage is
not 100% (excluding directors’ qualifying shares as required by law), a
description of each class of its authorized capital stock and other equity
interests and the number of shares of each class issued and outstanding and
(ii) each direct Material Wholly-Owned Domestic Subsidiary. All of the
outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and, in the case of capital stock,
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 7.2 as owned by the Company or any of its Subsidiaries are
owned, beneficially and of record, by the Company or such Subsidiary free and
clear of all Liens. There are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.

 

-30-



--------------------------------------------------------------------------------

Section 7.3. Corporate Authority and Validity of Obligations. Each Borrower has
full corporate or limited liability company power and authority to enter into
this Agreement and the other Loan Documents to which it is a party, to make the
borrowings herein provided for, to issue the Notes in evidence thereof, and to
perform all of its obligations hereunder and under the other Loan Documents to
which it is a party. Each Guarantor has full corporate or limited liability
company power and authority to enter into this Agreement pursuant to an
Additional Guarantor Supplement and perform all of its Obligations hereunder.
Each Loan Document to which any Borrower or any Guarantor is a party has been
duly authorized, executed and delivered by such Borrower or such Guarantor, as
the case may be, and constitutes the valid and binding obligation of such
Borrower or such Guarantor enforceable in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law). No Loan Document, nor the performance or
observance by any Borrower or any Guarantor of any of the matters and things
herein or therein provided for, contravenes or constitutes a default under any
provision of law or any judgment, injunction, order or decree binding upon any
Borrower or any Guarantor or any provision of the charter, articles of
incorporation or by-laws (or equivalent organizational document) of any Borrower
or any Guarantor or any covenant, indenture or agreement of or affecting any
Borrower or any Guarantor or any of their respective Properties, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or result in the
creation or imposition of any Lien on any Property of any Borrower or any
Guarantor.

Section 7.4. Use of Proceeds; Margin Stock. The Borrowers shall use the proceeds
of the Loans and other extensions of credit made available hereunder to fund
their general corporate and working capital purposes, to refinance existing
indebtedness and for such other purposes as are consistent with all applicable
laws and the terms hereof. Neither the Company nor any Subsidiary is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan or any
other extension of credit hereunder will be used to purchase or carry margin
stock or used in a manner that violates any provision of Regulation U or X of
the Board of Governors of the Federal Reserve System.

Section 7.5. Financial Reports. The consolidated balance sheet of the Company
and its Subsidiaries as at December 31, 2006, and the related consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of Ernst & Young
LLP, independent public accountants, and the unaudited interim consolidated
balance sheet of the Company and its Subsidiaries as at September 30, 2007, and
the related consolidated statements of income, retained earnings and cash flows
of the Company and its Subsidiaries for the nine months then ended, heretofore
furnished to the Lenders, fairly present in all material respects the
consolidated financial condition of the Company and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with generally accepted accounting principles
applied on a consistent basis (except, in the case of such unaudited statements,
for normal year-end audit adjustments). Except as previously disclosed in
writing to the Administrative Agent, neither the Company nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 9.4 hereof.

 

-31-



--------------------------------------------------------------------------------

Section 7.6. No Material Adverse Change. Since December 31, 2006, except as
previously disclosed in the Company’s Form 10-K filed with the SEC for the year
ended December 31, 2006, or the Company’s Form 10-Q filed with the SEC for the
quarter ended September 30, 2007 and except for any Specified Claims, there has
been no change in the condition (financial or otherwise) or business prospects
of the Company and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect.

Section 7.7. Full Disclosure. The written statements and information furnished
to the Lenders in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Lenders to provide all or part
of the financing contemplated hereby do not contain any untrue statements of a
material fact or omit a material fact necessary to make the material statements
contained herein or therein not misleading, the Lenders acknowledging that as to
any projections furnished to the Lenders, the Borrowers only represent that the
same were prepared on the basis of information and estimates the Borrowers
believed to be reasonable.

Section 7.8. Good Title. The Company and its Subsidiaries each have good and
defensible title to their assets as reflected on the most recent consolidated
balance sheet of the Company and its Subsidiaries furnished to the Lenders,
subject to no Liens other than such thereof as are permitted by Section 9.9
hereof.

Section 7.9. Litigation and Other Controversies. Except as otherwise disclosed
in the Company’s Form 10-K for the year ended December 31, 2006, or the
Company’s Form 10-Q for the quarter ended September 30, 2007 and except for any
Specified Claims, there is no litigation or governmental proceeding or labor
controversy pending, nor to the knowledge of any Borrower threatened, against
the Company or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect.

Section 7.10. Taxes. All federal, state and other material tax returns required
to be filed by the Company and its Subsidiaries in any jurisdiction have, in
fact, been filed, and all taxes, assessments, fees and other governmental
charges upon the Company and its Subsidiaries or upon any of their respective
Properties, income or franchises, which are shown to be due and payable in such
returns, have been paid, except for any taxes, assessments, fees or charges
being contested in good faith by appropriate proceeding and for which adequate
reserves have been provided. The Company does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provision in accordance with GAAP has not been made on its accounts. Adequate
provisions in accordance with GAAP for taxes on the books of the Company and its
Subsidiaries have been made for all open years, and for its current fiscal
period.

Section 7.11. Approvals. No authorization, consent, license, or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of the stockholders of the Company
or any other Person, is or will be necessary to the valid execution, delivery or
performance by any Borrower of this Agreement or any other Loan Document.

 

-32-



--------------------------------------------------------------------------------

Section 7.12. Affiliate Transactions. Neither the Company nor any Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
transactions between the Company and a Wholly-Owned Subsidiary or between
Wholly-Owned Subsidiaries) on terms and conditions which are less favorable to
the Company or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

Section 7.13. Investment Company. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 7.14. ERISA. In respect of each Plan, the Company and each other member
of its Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any material liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. Neither the Company nor any Subsidiary
has any material contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

Section 7.15. Compliance with Laws. The Company and its Subsidiaries are in
compliance with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Properties or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), non-compliance with which could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received notice to the effect that its operations are not
in compliance with any of the requirements of applicable federal, state or local
environmental, health and safety statutes and regulations or are the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

Section 7.16. Other Agreements. Neither the Company nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
the Company, any Subsidiary or any of their Properties, which default if uncured
could reasonably be expected to have a Material Adverse Effect.

Section 7.17. Labor Controversies. There are no labor controversies pending or
threatened against the Company or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

 

-33-



--------------------------------------------------------------------------------

Section 7.18. Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the extensions of credit under this Agreement:
(a) neither any Borrower nor any Guarantor will (i) be “insolvent,” within the
meaning of such term as used in §101 of the “Bankruptcy Code”, or Section 2 of
either the “UFTA” or the “UFCA”, or as defined or used in any “Other Applicable
Law” (as those terms are defined below), or (ii) be unable to pay its debts
generally as such debts become due within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA or Section 6 of the UFCA, or (iii) have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA or Section 5 of the UFCA; and (b) the obligations of
the Borrowers and the Guarantors under the Loan Documents and with respect to
the Loans and Letters of Credit will not be rendered avoidable under any Other
Applicable Law. For purposes of this Section, “Bankruptcy Code” means Title 11
of the United States Code, “UFTA” means the Uniform Fraudulent Transfer Act,
“UFCA” means the Uniform Fraudulent Conveyance Act, and “Other Applicable Law”
means any other applicable law pertaining to fraudulent transfers or obligations
voidable by creditors, in each case as such law may be amended from time to
time.

Section 7.19. No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 8. CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue, or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan), or of the L/C
Issuer to issue, extend the expiration date of or increase the amount of any
Letter of Credit, shall be subject to the following conditions precedent:

Section 8.1. Initial Credit Event. The effectiveness of this Agreement shall be
subject to the satisfaction prior to or on the date of this Agreement, of the
following conditions:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

(b) If requested by any Lender, the Administrative Agent shall have received
(i) for each Lender, such Lender’s duly executed Notes and (ii) the Swing Line
Lender’s duly executed Swing Line Note dated the date hereof;

(c) The Administrative Agent shall have received for each Lender the favorable
written opinion of counsel to the Borrowers in form and substance satisfactory
to the Administrative Agent and its counsel;

(d) The Administrative Agent shall have received (i) an original certificate of
good standing for each Borrower (to the extent applicable), certified as of a
date not earlier than 30 days prior to the date hereof by the Secretary of State
of such party’s

 

-34-



--------------------------------------------------------------------------------

jurisdiction of organization and (ii) certificate or articles of incorporation
or formation, together with all amendments thereto, and bylaws and any
amendments thereto, for each Borrower, certified by such party’s Secretary or an
Assistant Secretary;

(e) The Administrative Agent shall have received copies of resolutions of each
Borrower’s Board of Directors authorizing the execution and delivery of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby, together with specimen signatures of the persons
authorized to execute such documents on behalf of such Borrower, all certified
in each instance by its Secretary or Assistant Secretary;

(f) The Administrative Agent shall have received a list of the Company’s
Authorized Representatives;

(g) The Administrative Agent shall have received the fees required by
Section 4.1(c) and 4.1(d) hereof;

(h) The Administrative Agent shall have received an executed copy of the Note
Purchase Agreement evidencing that each of the Borrowers is jointly and
severally obligated on the “Notes” (as defined therein) and otherwise in a form
satisfactory to the Administrative Agent and Lenders.

(i) Each of the representations and warranties set forth in Section 7 hereof
shall be true and correct in all material respects; and

(j) All legal matters incident to the execution and delivery of the Loan
Documents shall be reasonably satisfactory to the Lenders.

Section 8.2. All Credit Events. As of the time of each Credit Event hereunder:

(a) In the case of a Borrowing of a Revolving Loan, the Administrative Agent
shall have received the notice required by Section 1.5 hereof (including any
deemed notice under Section 1.5(c)); in the case of a Swing Loan, the Swing Line
Lender shall have received the notice required in Section 2.3 hereof; in the
case of the issuance of any Letter of Credit, the L/C Issuer shall have received
a duly completed Application for such Letter of Credit (along with the fees
required by Section 4.1(b) hereof); in the case of an extension or increase in
the amount of a Letter of Credit, the L/C Issuer shall have received a written
request therefor (along with the fees required by Section 4.1(b) hereof) in a
form acceptable to the L/C Issuer;

(b) Each of the representations and warranties set forth in Section 7 hereof
(other than Section 7.6) shall be true and correct in all material respects as
of said time, taking into account any amendments to such Section made after the
date of this Agreement in accordance with its provisions, except that if any
such representation or warranty relates solely to an earlier date it need only
remain true as of such date;

 

-35-



--------------------------------------------------------------------------------

(c) No Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(d) After giving effect to such Credit Event, the aggregate Original Dollar
Amount of Revolving Loans, Swing Loans and L/C Obligations then outstanding
shall not exceed the Revolving Credit Commitments; and

(e) Such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
or X of the Board of Governors of the Federal Reserve System).

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrowers on
the date of such Credit Event as to the facts specified in paragraphs (a)
through (d), both inclusive, of this Section 8.2.

 

SECTION 9. COVENANTS.

The Borrowers covenant and agree that, so long as any credit is available to or
in use by the Borrowers hereunder, except to the extent compliance in any case
is waived in writing pursuant to the terms of Section 14.13 hereof:

Section 9.1. Maintenance of Business. The Company shall, and shall cause each
Subsidiary to, preserve and maintain its existence, and preserve and keep in
force and effect all licenses, permits and franchises necessary to the proper
conduct of its business; provided, however, that nothing in this Section 9.1
shall prohibit the dissolution, sale, transfer or other disposition of any
Subsidiary which is otherwise permitted under Section 9.11 hereof.

Section 9.2. Taxes and Assessments. The Company shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all material taxes,
rates, assessments, fees and governmental charges upon or against it or its
Properties, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

Section 9.3. Insurance. The Company shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties; and the Company shall
insure, and shall cause each Subsidiary to insure, such other hazards and risks
(including employers’ and public liability risks) with responsible insurance
companies as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Company shall upon written request furnish to
the Administrative Agent and any Lender a certificate setting forth in summary
form the nature and extent of the insurance maintained pursuant to this Section.

 

-36-



--------------------------------------------------------------------------------

Section 9.4. Financial Reports. The Company shall maintain a standard system of
accounting in accordance with GAAP and shall furnish to the Administrative
Agent, each Lender and their duly authorized representatives such information
respecting the business and financial condition of the Company and its
Subsidiaries as the Administrative Agent may reasonably request (each Lender to
have the right to require the Administrative Agent make such request); and
without any request, the Company will furnish each of the following to the
Administrative Agent, with sufficient copies for each Lender (which the
Administrative Agent shall promptly distribute to each Lender) or, in lieu of
furnishing any such item to the Administrative Agent, may at such time notify
the Administrative Agent that such item has been posted to a website maintained
by or on behalf of the Company and accessible to all of the Lenders, such
notification to inform the Administrative Agent of any information necessary to
allow the Lenders to access such item:

(a) as soon as available, and in any event within 45 days after the close of
each fiscal quarter of the Company, a copy of the consolidated balance sheet of
the Company and its Subsidiaries as of the last day of such period and the
consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Company in accordance with GAAP (subject to normal
year-end adjustments) and certified to by its President or Chief Financial
Officer or Vice President and Treasurer;

(b) as soon as available, and in any event within 90 days after the close of
each annual accounting period of the Company, a copy of the consolidated balance
sheet of the Company and its Subsidiaries as of the last day of the period then
ended and the consolidated statements of income, retained earnings and cash
flows of the Company and its Subsidiaries for the period then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an opinion
thereon, unqualified as to scope and going-concern status, of Ernst & Young LLP
or another firm of independent public accountants of recognized national
standing, selected by the Company and satisfactory to the Required Lenders, to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in accordance with GAAP the consolidated financial
condition of the Company and its Subsidiaries as of the close of such fiscal
year and the results of their operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(c) within the period provided in subsection (b) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default with

 

-37-



--------------------------------------------------------------------------------

respect to Sections 9.6, 9.7 and 9.8, or, if such accountants have obtained
knowledge of any such Default or Event of Default, they shall disclose in such
statement the nature and period of the existence thereof;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing given to it by its
independent public accountants and having a material impact on the consolidated
financial condition of the Company and its Subsidiaries;

(e) promptly after the sending or filing thereof, a copies of all proxy
statements, financial statements and reports which the Company sends to its
shareholders, and copies of all regular, periodic and special reports and all
registration statements which the Company files with the SEC or with any
national securities exchange; and

(f) promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of the Company, written notice of any threatened or pending
litigation or governmental proceeding or labor controversy against the Company
or any Subsidiary which could reasonably be expected to have a Material Adverse
Effect or of the occurrence of any Default or Event of Default hereunder.

Each of the financial statements furnished to the Administrative Agent and the
Lenders pursuant to subsections (a) and (b) of this Section shall be accompanied
by a Compliance Certificate signed by the President, the Chief Financial Officer
or the Vice President and Treasurer of the Company to the effect that to the
best of such officer’s knowledge and belief no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by the
Borrowers to remedy the same. Such Compliance Certificate shall also (i) set
forth the calculations supporting such statements in respect of Sections 9.6,
9.7 and 9.8 of this Agreement and (ii) contain a calculation of the Cash Flow
Leverage Ratio for purposes of determining adjustments (if any) to the
Applicable Margins.

Section 9.5. Inspection. The Company shall, and shall cause each Subsidiary to,
permit the Administrative Agent, each Lender and each of their duly authorized
representatives and agents during normal business hours to visit and inspect any
of the Properties, corporate books and financial records of the Company and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary with, and to
be advised as to the same by, its officers, employees and independent public
accountants (and by this provision the Company hereby authorizes such
accountants to discuss with the Administrative Agent and such Lender the
finances and affairs of the Company and of each Subsidiary) at such reasonable
times and reasonable intervals as the Administrative Agent or any such Lender
may designate.

 

-38-



--------------------------------------------------------------------------------

Section 9.6. Net Worth. The Company shall not at any time permit its Net Worth
to be less than $550,000,000 plus 40% of Net Income for each calendar quarter
(if positive for such quarter) completed as of the date of determination,
commencing with the calendar quarter ending September 30, 2005.

Section 9.7. Cash Flow Leverage Ratio. The Company shall not at any time permit
its Cash Flow Leverage Ratio to be more than 2.75 to 1.0.

Section 9.8. Interest Coverage Ratio. The Company shall not at any time permit
its Interest Coverage Ratio to be less than 4.00 to 1.0.

Section 9.9. Liens. The Company shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by the Company or such Subsidiary; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges, good faith cash
deposits in connection with tenders, contracts or leases to which the Company or
any Subsidiary is a party or other cash deposits required to be made in the
ordinary course of business, provided in each case that the obligation is not
for borrowed money and that the obligation secured is not overdue or, if
overdue, is being contested in good faith by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves have been
established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

(c) the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding, provided that the aggregate
amount of liabilities of the Company and its Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $50,000,000 at any one time
outstanding;

(d) Liens on Property of the Company or any of its Subsidiaries created solely
for the purpose of securing purchase money indebtedness or Capitalized Lease
Obligations and, representing or incurred to finance, refinance or refund the
purchase price of Property, provided that no such Lien shall extend to or cover
other Property of the Company or such Subsidiary other than the respective
Property so acquired, and the principal amount of indebtedness secured by any
such Lien shall at no time exceed the original purchase price of such Property;

(e) leases or subleases granted to others in the ordinary course of business and
any interest or title of a lessor under any lease permitted by this Agreement;

 

-39-



--------------------------------------------------------------------------------

(f) customary rights of set off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code in favor of banks or other
financial institution where the Company or any Subsidiary maintains deposits in
the ordinary course of business;

(g) Liens constituting encumbrances in the nature of zoning restrictions,
condemnations, easements, encroachments, covenants, rights of way, minor
defects, irregularities and rights or restrictions of record on the title or use
of real property, which do not materially detract from the value of such
property or materially impair the use thereof in the business of the Company or
any Subsidiary; and

(h) Liens other than those permitted by any of the foregoing subsections (a)
through (g) provided such Liens do not at any time secure obligations exceeding
10% of Net Worth as then determined and computed.

Section 9.10. Acquisitions. The Company shall not, nor shall it permit any
Subsidiary to, acquire all or any substantial part of the assets or business of
any other Person or division thereof; provided, however, that the foregoing
shall not apply to nor operate to prevent acquisitions of all or substantially
all of the assets or business of any other Person or division thereof, or all or
any part of the Voting Stock of or other equity interest in any Person
(including as such an acquisition, any action to participate as a joint venturer
in any joint venture or as a partner in any partnership), in each case if and so
long as (i) no Default or Event of Default exists or would exist after giving
effect to such acquisition, (ii) after giving effect to such acquisition, the
Borrowers would have unused Revolving Credit Commitments in excess of
$75,000,000, (iii) the Board of Directors or other governing body of such Person
whose Property or Voting Stock or other equity interest is being so acquired has
not opposed the terms of such acquisition and (iv) such acquisition involves a
line of business which is complementary to the lines of business in which the
Company or the Subsidiary, as the case may be, making such acquisition is
engaged on the Effective Date.

Section 9.11. Mergers, Consolidations and Sales. The Company shall not be a
party to any merger or consolidation unless the Company is the surviving entity
and no Default or Event of Default exists or would exist after giving effect to
such merger or consolidation. The Company shall not, nor shall it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of all or any part of
its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that so
long as no Default or Event of Default exists this Section shall not apply to
nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of the Company
and its Subsidiaries to one another;

(c) the merger of any Subsidiary with or into the Company (with the Company
being the surviving entity) or another existing or newly-formed Subsidiary;

 

-40-



--------------------------------------------------------------------------------

(d) the dissolution of any Subsidiary pursuant to a plan of dissolution
requiring the conveyance or distribution of all or substantially all of the
assets of such Subsidiary to the Company or to another existing or newly-formed
Subsidiary;

(e) the dissolution, sale or transfer of any Non-Borrower Subsidiary;

(f) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(g) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Company or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;

(h) sales by the Company or its Subsidiaries of assets categorized in the
“Financial Services” segment as identified in the Company’s consolidated
financial statements filed with the SEC; and

(i) any other sale, transfer, lease or disposition of Property of the Company or
any Subsidiary not described in the foregoing clauses (a) through (h) (including
any disposition of Property as part of a sale and leaseback transaction)
aggregating for the Company and its Subsidiaries not more than $340,000,000
during the term of this Agreement.

Section 9.12. ERISA. The Company shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Properties. The Company
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of (i) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan (other than a reportable event with respect to
which the 30 day notice requirement is waived), (ii) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (iii) its intention to terminate or withdraw from any Plan,
and (iv) the occurrence of any event with respect to any Plan which would result
in the incurrence by the Company or any Subsidiary of any material liability,
fine or penalty, or any material increase in the contingent liability of the
Company or any Subsidiary with respect to any post-retirement Welfare Plan
benefit.

Section 9.13. Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all federal,
state and local laws, rules, regulations, ordinances and orders applicable to or
pertaining to their Properties or business operations, non-compliance with which
could reasonably be expected to have a Material Adverse Effect.

Section 9.14. Burdensome Contracts with Affiliates. The Company shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than transactions between
the Company and a Wholly-Owned Subsidiary or between Wholly-Owned Subsidiaries)
on terms and conditions which are less favorable to the Company or such
Subsidiary than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other.

 

-41-



--------------------------------------------------------------------------------

Section 9.15. No Changes in Fiscal Year. Neither the Company nor any Subsidiary
shall change its fiscal year from its present basis without the prior written
consent of the Required Lenders, such consent not to be unreasonably withheld.

Section 9.16. Change in the Nature of Business. The Company shall not, and shall
not permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of the Company and its Subsidiaries taken as
a whole would be changed in any material respect from the general nature of the
business engaged in by the Company and its Subsidiaries on the date of this
Agreement.

Section 9.17. Assets of Borrowers. The Borrowers (other than the Company) shall
at all times maintain an aggregate asset value equal to or greater than the
lesser of (a) 80% of the consolidated total assets of the Company and its
Subsidiaries or (b) $1,500,000,000.

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES.

Section 10.1. Events of Default. Any one or more of the following shall
constitute an Event of Default:

(a) default (i) in the payment when due of the principal amount of any Loan or
(ii) for a period of three Business Days in the payment when due of interest or
fees or any part of any other Obligation payable by the Borrowers hereunder or
under any other Loan Document; or

(b) default in the observance or performance of the Borrowers’ obligation to
deliver cash collateral for Letters of Credit as required by Section 1.2(b)
hereof; or

(c) default for a period of one Business Day in the observance or performance of
the Company’s obligations under Section 9.4 hereof; or

(d) default in the observance or performance of any covenant set forth in
Sections 9.6, 9.7, 9.8, 9.10, 9.11, 9.12 or 9.16 hereof; or

(e) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any
Responsible Officer of the Company or (ii) written notice thereof is given to
the Company by the Administrative Agent or any Lender; or

(f) (i) any representation or warranty made by the Company herein or in any
other Loan Document, or in any statement or certificate furnished by it pursuant
hereto or thereto, or in connection with any Loan or other extension of credit
made hereunder,

 

-42-



--------------------------------------------------------------------------------

proves untrue in any material respect as of the date of the issuance or making
thereof, or (ii) any representation or warranty made by any Borrower (other than
the Company) or Guarantor herein or in any other Loan Document, or in any
statement or certificate furnished by it pursuant hereto or thereto, or in
connection with any Loan or other extension of credit made hereunder, proves
untrue in any material respect as of the date of the issuance or making thereof
and such untruthfulness could reasonably be expected to have a Material Adverse
Effect; or

(g) default shall occur under any evidence of Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Company or any Subsidiary aggregating in
excess of $25,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by lapse of time, acceleration or otherwise); or

(h) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $50,000,000 shall be entered or filed against the Company or any Subsidiary
or against any of their Property which remains unvacated, unbonded, unstayed or
unsatisfied for a period of 30 days; or

(i) the Company or any member of its Controlled Group shall fail to pay when due
an amount or amounts aggregating in excess of $2,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $15,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Company or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Company or
any member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or

(j) the occurrence of a Change in Control; or

(k) any Borrower or any Material Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as

 

-43-



--------------------------------------------------------------------------------

amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (ii) through
(v) above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 10.1(l) hereof; or

(l) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Borrower or any Material Subsidiary or any
substantial part of any of its Property, or a proceeding described in
Section 10.1(k)(v) shall be instituted against any Borrower or any Material
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.

Section 10.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsections (k) or (l) of Section 10.1 hereof has occurred
and is continuing, the Administrative Agent shall, if so directed by the
Required Lenders, by written notice to the Company: (a) terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) declare
the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) demand that the
Borrowers immediately pay to the Administrative Agent, subject to Section 10.4,
the full amount then available for drawing under each or any Letter of Credit,
and the Borrowers agree to immediately make such payment and acknowledges and
agrees that the Lenders would not have an adequate remedy at law for failure by
the Borrowers to honor any such demand and that the Administrative Agent, for
the benefit of the Lenders, shall have the right to require the Borrowers to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit.

Section 10.3. Bankruptcy Defaults. When any Event of Default described in
subsections (k) or (l) of Section 10.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrowers shall immediately pay to the Administrative Agent, subject to
Section 10.4, the full amount then available for drawing under all outstanding
Letters of Credit, the Borrowers acknowledging that the Lenders would not have
an adequate remedy at law for failure by the Borrowers to honor any such demand
and that the Lenders, and the Administrative Agent on their behalf, shall have
the right to require the Borrowers to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.

Section 10.4. Collateral for Undrawn Letters of Credit. (a) If the payment or
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.2(b), Section 10.2 or Section 10.3
above, the Borrowers shall forthwith pay the amount required to be so prepaid,
to be held by the Administrative Agent as provided in subsection (b) below.

 

-44-



--------------------------------------------------------------------------------

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in a separate collateral account (such account, and the
credit balances, properties and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the Administrative Agent. The Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders. If and
when requested by the Company, the Administrative Agent shall invest funds held
in the Account from time to time in direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America with a remaining maturity of one year or less, provided that
the Administrative Agent is irrevocably authorized to sell investments held in
the Account when and as required to make payments out of the Account for
application to amounts due and owing from any Borrower to the Administrative
Agent, the L/C Issuer or Lenders; provided, however, that if (i) the Borrowers
shall have made payment of all such obligations referred to in subsection (a)
above and (ii) no Letters of Credit remain outstanding hereunder, then the
Administrative Agent shall repay to the Company for the benefit of the Borrowers
any remaining amounts held in the Account.

Section 10.5. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 10.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 10.6. Expenses. The Borrowers agree to pay to the Administrative Agent,
for the account of the Administrative Agent and each Lender, and any other
holder of any Obligation outstanding hereunder, all out-of-pocket expenses
incurred or paid by the Administrative Agent and such Lender or any such holder,
including attorneys’ fees and court costs, in connection with any Default or
Event of Default by any Borrower hereunder or in connection with the enforcement
of any of the Loan Documents.

 

SECTION 11. CHANGE IN CIRCUMSTANCES.

Section 11.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any Lender shall
determine in good faith that any change in applicable laws, treaties or
regulations or in the interpretation thereof makes it unlawful for such Lender
to make or continue to maintain Eurocurrency Loans, such Lender shall promptly
give notice thereof to the Administrative Agent (which shall in turn promptly
notify the Company and the other Lenders) and such Lender’s obligations to make
or maintain Eurocurrency Loans under this Agreement shall terminate until it is
no longer unlawful for such Lender to make or maintain Eurocurrency Loans. The
Borrowers shall prepay on the last day of the Interest Period for any such

 

-45-



--------------------------------------------------------------------------------

affected Eurocurrency Loan, or within such earlier period as required by law
upon demand from the affected Lender, the outstanding principal amount of any
such affected Eurocurrency Loans, together with all interest accrued thereon and
all other amounts payable to the affected Lender with respect thereto; provided,
however, subject to all of the terms and conditions of this Agreement, the
Company may then elect on behalf of the Borrowers to borrow the principal amount
of the affected Eurocurrency Loans from such Lender by means of Base Rate Loans
from such Lender, which Base Rate Loans shall not be made ratably by the Lenders
but only from such affected Lender.

Section 11.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, Adjusted LIBOR. If on or prior to the first day of any Interest
Period for any Borrowing of Eurocurrency Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars or the
applicable Alternative Currency (in the applicable amounts) are not being
offered to it in the eurocurrency interbank market for such Interest Period, or
that by reason of circumstances affecting the interbank eurocurrency market
adequate and reasonable means do not exist for ascertaining the applicable
Adjusted LIBOR, or

(b) the Required Lenders determine and so advise the Administrative Agent that
Adjusted LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurocurrency Loans or
Loan for such Interest Period,

then the Administrative Agent shall forthwith give notice thereof to the Company
and the Lenders, whereupon until the Administrative Agent notifies the Company
that the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Eurocurrency Loans in the currency so
affected shall be suspended.

Section 11.3. Increased Cost and Reduced Return. (a) If, after the date hereof,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law but, if not having the force of law, compliance with which is customary
in the relevant jurisdiction) of any such authority, central bank or comparable
agency issued after the date hereof:

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurocurrency Loans, its Notes, its Letters of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurocurrency Loans, issue Letters of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its
Eurocurrency Loans, Letters of Credit, or participations therein or any other
amounts due under this Agreement in respect of its Eurocurrency Loans, Letters
of Credit, or participations therein, any Reimbursement Obligations owed to it,
or its obligation to make Eurocurrency Loans, issue a Letter of Credit, or

 

-46-



--------------------------------------------------------------------------------

acquire participations therein (except for changes in the rate of tax on the
overall net income or profits of such Lender or its Lending Office imposed by
the jurisdiction in which such Lender or its lending office is incorporated, or
in which such Lender’s principal executive office or Lending Office is located);
or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurocurrency Loans any such requirement included in an applicable
Eurocurrency Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its Eurocurrency Loans, its Notes, its Letters of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurocurrency Loans, to issue a Letter of
Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurocurrency Loan, issuing
or maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Lender to be material, then, within 15 days after demand by such
Lender (with a copy to the Administrative Agent), the Borrowers shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction. In the event any
law, rule, regulation or interpretation described above is revoked, declared
invalid or inapplicable or is otherwise rescinded, and as a result thereof a
Lender is determined to be entitled to a refund from the applicable authority
for any amount or amounts which were paid or reimbursed by the Borrowers to such
Lender hereunder, such Lender shall refund such amount or amounts to the Company
on behalf of the Borrowers without interest.

(b) If any Lender or the Administrative Agent shall have determined that the
adoption, after the date hereof, of any applicable law, rule or regulation
regarding capital adequacy, or any change therein (including, without
limitation, any revision in the Final Risk-Based Capital Guidelines of the Board
of Governors of the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR
Part 225, Appendix A) or of the Office of the Comptroller of the Currency
(12 CFR Part 3, Appendix A), or in any other applicable capital rules heretofore
adopted and issued by any governmental authority), or any change in the
interpretation or administration thereof after the date hereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive issued after the date hereof
regarding capital adequacy (whether or not having the force of law but, if not
having the force of law, compliance with which is customary in the applicable
jurisdiction) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital,
or on the capital of any corporation controlling such Lender, as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance

 

-47-



--------------------------------------------------------------------------------

(taking into consideration such Lender’s policies with respect to capital
adequacy) by an amount deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction.

(c) Each Lender that determines to seek compensation under this Section 11.3
shall notify the Company and the Administrative Agent of the circumstances that
entitle the Lender to such compensation pursuant to this Section 11.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 11.3 and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive if
reasonably determined. The Borrowers shall not be obligated to reimburse,
compensate or indemnify any Lender with respect to a claim or any portion
thereof to the extent such claim or portion thereof arose more than 120 days
prior to the notice of such claim delivered pursuant to this Section 11.3(c).

Section 11.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Company and the
Administrative Agent.

Section 11.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each Eurocurrency Loan through the purchase of deposits of U.S.
Dollars in the eurocurrency interbank market having a maturity corresponding to
such Loan’s Interest Period and bearing an interest rate equal to Adjusted LIBOR
for such Interest Period.

Section 11.6. Replacement of Lenders. If the Borrowers are required pursuant to
Section 11.3 or Section 14.1 hereof to make any additional payment to any Lender
or if any Lender’s obligation to make or continue, or to convert Base Rate Loans
into, Eurocurrency Loans shall be suspended pursuant to Section 11.1 or
Section 11.2 hereof, or if any Lender does not timely agree or consent, in
writing, to any amendment or consent hereto or waiver of any provision hereof
which is timely agreed or consented to by the Required Lenders (any such Lender
being hereinafter referred to as a “Replaced Lender”), then in such case, the
Company may, upon at least five Business Days’ notice to the Administrative
Agent and to such Replaced Lender, designate a replacement lender (a
“Replacement Lender”) acceptable to the Administrative Agent in its reasonable
discretion, to which such Replaced Lender shall, subject to its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Company and
the Replaced Lender) of all amounts owed to such Replaced Lender under
Section 11.3 or Section 14.1, assign all (but not less than all) of its rights,
obligations, Loans and Revolving Credit Commitment hereunder; provided, that all
amounts (including amounts owed pursuant to Section 3.6 hereof) owed by the
Borrowers to such Replaced Lender hereunder (except liabilities which by the
terms hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment.

 

-48-



--------------------------------------------------------------------------------

SECTION 12. THE ADMINISTRATIVE AGENT.

Section 12.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Harris N.A. as the Administrative Agent under the Loan Documents
and hereby authorizes the Administrative Agent to take such action as the
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

Section 12.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising the
same as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with any Borrower or any Affiliate of any
Borrower as if it were not the Administrative Agent under the Loan Documents.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Administrative Agent in its
individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.

Section 12.3. Action by Administrative Agent. If the Administrative Agent
receives from the Company a written notice of an Event of Default pursuant to
Section 9.4(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of the Lenders in respect of
the Loan Documents, the Borrowers or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein.
The obligations of the Administrative Agent under the Loan Documents are only
those expressly set forth therein. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in Sections 10.2 and 10.5 hereof. In no event, however, shall the
Administrative Agent be required to take any action in violation of applicable
law or of any provision of any Loan Document, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it shall be first indemnified to its reasonable
satisfaction by the Lenders against any and all costs, expense, and liability
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified to the contrary by a Lender or the
Company. In all cases in which this Agreement and the other Loan Documents do
not require the Administrative Agent to take certain actions, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action hereunder and thereunder.

 

-49-



--------------------------------------------------------------------------------

Section 12.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 12.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents (i) with the consent or at the request of the Required Lenders or
(ii) in the absence of its own gross negligence or willful misconduct. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Loan Document or any Credit Event; (ii) the performance or
observance of any of the covenants or agreements of any Borrower contained
herein or in any other Loan Document; (iii) the satisfaction of any condition
specified in Section 8 hereof, except receipt of items required to be delivered
to the Administrative Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectibility hereof or of any
other Loan Document or of any other documents or writing furnished in connection
with any Loan Document; and the Administrative Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence. The Administrative Agent may execute any of its duties under any of
the Loan Documents by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, the Borrowers, or any other Person for
the default or misconduct of any such agents or attorneys-in-fact selected with
reasonable care. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Note as the holder thereof until written notice of transfer shall
have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrowers in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrowers and the Administrative Agent shall have no liability to any
Lender with respect thereto.

Section 12.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrowers and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section 12.6 shall survive termination of this Agreement.

 

-50-



--------------------------------------------------------------------------------

Section 12.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Company. Upon any such notice of resignation of
the Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the consent of the Company. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. The retiring
Administrative Agent shall continue as Administrative Agent hereunder until a
successor Administrative Agent has accepted appointment as Administrative Agent.
Upon the acceptance of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring or removed Administrative Agent
under the Loan Documents, and the retiring Administrative Agent shall be
discharged from its duties and obligations thereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 12 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.

Section 12.8. L/C Issuer and Swing Line Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 12 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 12, included the L/C Issuer and
Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.

Section 12.9. Syndication Agent. The Lenders designated as Syndication Agent or
Documentation Agent shall have no duties or responsibilities for the
administration of this Agreement or the other Loan Documents. The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “arrangers,” or
other designations for purposes hereto, but such designation shall have no
substantive effect, and such Lenders and their Affiliates shall have no
additional powers, duties or responsibilities as a result thereof.

 

-51-



--------------------------------------------------------------------------------

SECTION 13.A.   JOINT AND SEVERAL OBLIGORS.

Section 13.1.A. Joint and Several Obligors. To induce the Lenders to provide the
credits described herein and in consideration of benefits expected to accrue to
the Borrowers by reason of the Revolving Credit Commitments and for other good
and valuable consideration, receipt of which is hereby acknowledged, each
Borrower hereby unconditionally and irrevocably confirms jointly and severally
to the Administrative Agent and the Lenders, the due and punctual payment of all
present and future Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Loan, Notes, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by any Borrower under the Loan Documents as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof. In case
of failure by any Borrower punctually to pay any Obligations, each other
Borrower hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise.

Section 13.2.A. Unconditional. The obligations of each Borrower under this
Section 13.A shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Borrower or of any other guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Borrower or any of their respective assets, or any resulting release or
discharge of any obligation of any Borrower contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Borrower may
have at any time against the Administrative Agent, any Lender, or any other
Person, whether or not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Borrower
or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Borrower, regardless of what obligations of the Borrowers
remain unpaid;

 

-52-



--------------------------------------------------------------------------------

(g) any invalidity or unenforceability relating to or against any Borrower for
any reason of this Agreement or of any other Loan Document or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Borrower under this Section 13.A.

Section 13.3.A. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Except as provided in Section 5.3, each Borrower’s obligations
under this Section 13.A. shall remain in full force and effect until the
Revolving Credit Commitments are terminated, all Letters of Credit have expired,
and the principal of and interest on the Loans, Notes and all other amounts
payable by the Borrowers under this Agreement and all other Loan Documents shall
have been paid in full. If at any time any payment of the principal of or
interest on any Note or any Reimbursement Obligation or any other amount payable
by any Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower, or otherwise, each Borrower’s obligations under this Section 13.A with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

Section 13.4.A. Subrogation. Each Borrower agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations shall have been paid in full subsequent
to the termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Borrower on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and all other amounts payable by any Borrower hereunder and the
other Loan Documents and (y) the termination of the Revolving Credit Commitments
and expiration of all Letters of Credit, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders and shall forthwith be
paid to the Administrative Agent for the benefit of the Lenders or be credited
and applied upon the Obligations, whether matured or unmatured, in accordance
with the terms of this Agreement.

Section 13.5.A. Waivers. Each Borrower irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against any Borrower, any guarantor, or
any other Person.

Section 13.6.A. Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Borrower under this Section 13.A. shall not
exceed $1.00 less than the lowest amount which would render such Borrower’s
obligations under this Section 13.A. void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

 

-53-



--------------------------------------------------------------------------------

Section 13.7.A. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents shall nonetheless be payable by the
other Borrowers hereunder forthwith on demand by the Administrative Agent made
at the request of the Required Lenders.

Section 13.8.A. Benefit to each Borrower. All of the Borrowers are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of each Borrower has a direct impact on the success of each
other Borrower. Each Borrower will derive substantial direct and indirect
benefit from the extension of credit hereunder.

Section 13.9.A. Borrower Covenants. Each Borrower shall take such action as the
Company is required by this Agreement to cause such Borrower to take, and shall
refrain from taking such action as the Company is required by this Agreement to
prohibit such Borrower from taking.

 

SECTION 13.B.   THE GUARANTIES.

Section 13.1.B. The Guaranties. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrowers by reason of the Revolving Credit Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Guarantor
hereby unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent and the Lenders, the due and punctual payment of all
present and future Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Notes, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by any Borrower under the Loan Documents as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof. In case of failure by any
Borrower punctually to pay any Obligations guaranteed hereby, each Guarantor
hereby unconditionally agrees to make such payment or to cause such payment to
be made punctually as and when the same shall become due and payable, whether at
stated maturity, by acceleration, or otherwise, and as if such payment were made
by the Borrower.

Section 13.2.B. Guarantee Unconditional. The obligations of each Guarantor under
this Section 13.B shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Borrower or of any other guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

 

-54-



--------------------------------------------------------------------------------

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Borrower, any other guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of any Borrower or of any other
guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Borrower or
any other guarantor may have at any time against the Administrative Agent, any
Lender, or any other Person, whether or not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any
Borrower, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Borrower, regardless of what obligations of the Borrowers
remain unpaid;

(g) any invalidity or unenforceability relating to or against any Borrower or
any other guarantor for any reason of this Agreement or of any other Loan
Document or any provision of applicable law or regulation purporting to prohibit
the payment by any Borrower or any other guarantor of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
under the Loan Documents; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 13.B.

Section 13.3.B. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Except as provided in Section 5.3, each Guarantor’s obligations
under this Section 13.B. shall remain in full force and effect until the
Revolving Credit Commitments are terminated, all Letters of Credit have expired,
and the principal of and interest on the Loans, Notes and all other amounts
payable by the Borrowers and the Guarantors under this Agreement and all other
Loan Documents shall have been paid in full. If at any time any payment of the
principal of or interest on any Note or any Reimbursement Obligation or any
other amount payable by any Borrower or any Guarantor under the Loan Documents
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of any Borrower or of any guarantor, or otherwise,
each Guarantor’s obligations under this Section 13.B with respect to such
payment shall be reinstated at such time as though such payment had become due
but had not been made at such time.

Section 13.4.B. Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations shall have been paid in full subsequent
to the termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account

 

-55-



--------------------------------------------------------------------------------

of such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations and all other amounts payable by any Borrower hereunder
and the other Loan Documents and (y) the termination of the Revolving Credit
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent for the benefit of the Lenders or
be credited and applied upon the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.

Section 13.5.B. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against any Borrower, another guarantor,
or any other Person.

Section 13.6.B. Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 13.B. shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13.B. void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 13.7.B Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

Section 13.8.B Benefit to Guarantors. All of the Guarantors are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of each Guarantor has a direct impact on the success of each
other Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extension of credit hereunder.

Section 13.9.B Guarantor Covenants. Each Guarantor shall take such action as the
Company is required by this Agreement to cause such Guarantor to take, and shall
refrain from taking such action as the Company is required by this Agreement to
prohibit such Guarantor from taking

 

SECTION 14. MISCELLANEOUS.

Section 14.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 14.1(b) hereof, each payment by
a Borrower under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which such Borrower is domiciled, any jurisdiction from which such Borrower
makes any payment, or (in each case) any political subdivision or taxing
authority thereof or therein. If any such withholding is so required, such
Borrower shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each

 

-56-



--------------------------------------------------------------------------------

Lender and the Administrative Agent free and clear of such taxes (including such
taxes on such additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrowers shall
reimburse the Administrative Agent or that Lender for that payment on demand in
the currency in which such payment was made. If a Borrower pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Company and the Administrative Agent on or before the earlier of the
initial Credit Event and 30 days after the date hereof, two duly completed and
signed copies of either Form W-8 BEN (or substantially similar substitute forms)
or Form W-8ECI (or substantially similar substitute forms) of the United States
Internal Revenue Service certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement. Thereafter and from time to time, each Lender shall submit
to the Company and the Administrative Agent such additional duly completed and
signed copies of one or the other of such Forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) requested by the Company in a written notice,
directly or through the Administrative Agent, to such Lender and (ii) required
under then-current United States law or regulations to avoid or reduce United
States withholding taxes on payments in respect of all amounts to be received by
such Lender, including fees, pursuant to the Loan Documents or the Loans. All
forms or amendments described in the preceding sentence shall certify that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Company and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax. For any period during which a
Lender that is not a United States Person has failed to provide the Company with
an appropriate form pursuant to this Section 14.1(b) (unless such failure is due
to a change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under this Section 14.1 with respect to
taxes imposed by the United States.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Company or Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 14.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes

 

-57-



--------------------------------------------------------------------------------

ineffective or inaccurate, such Lender shall promptly notify the Company and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

(d) Tax Refunds. If the Administrative Agent or a Lender determines that it has
received a refund of any taxes as to which it has been indemnified by a Borrower
or with respect to which a Borrower has paid additional amounts pursuant to this
Section 14.1, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 14.1 with respect to the taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund); provided that such Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
pay such refund to such governmental authority.

Section 14.2. No Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Lender or on the part of any holder or holders of
any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof, nor as an acquiescence in any
default, nor shall any single or partial exercise thereof preclude any other or
further exercise of any other power or right. The rights and remedies hereunder
of the Administrative Agent, the Lenders and any holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

Section 14.3. Non-Business Day. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 14.4. Documentary Taxes. The Borrowers agree that they will pay any
documentary, stamp or similar taxes payable in respect of any Loan Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.

Section 14.5. Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Loan Documents, and shall continue
in full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

-58-



--------------------------------------------------------------------------------

Section 14.6. Survival of Indemnities. All indemnities and all other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Section 3.6, Section 11.3 and Section 14.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Loans and all other Obligations.

Section 14.7. Sharing of Set-Off. Each Lender agrees with each other Lender
which is a party hereto that if such Lender shall receive and retain any
payment, whether by set-off or application of deposit balances or otherwise
(“Set-off”), on any of the Loans or Reimbursement Obligations in excess of its
ratable share of payments on all such obligations then outstanding to the
Lenders, then such Lender shall purchase for cash at face value, but without
recourse, ratably from each of the other Lenders such amount of the Loans or
Reimbursement Obligations, or participations therein, held by each such other
Lenders (or interest therein) as shall be necessary to cause such Lender to
share such excess payment ratably with all the other Lenders; provided, however,
that if any such purchase is made by any Lender, and if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section 14.7, amounts owed to or
recovered by, the Administrative Agent in connection with Reimbursement
Obligations in which Lenders have been required to fund their participation
shall be treated as amounts owed to or recovered by the Administrative Agent as
a Lender hereunder.

Section 14.8. Notices. Except as otherwise specified herein, all notices under
the Loan Documents shall be in writing (including telecopy or other electronic
communication) and shall be given to a party hereunder at its address or
telecopier number set forth below or such other address or telecopier number as
such party may hereafter specify by notice to the Administrative Agent and the
Borrowers, given by courier, or by other telecommunication device capable of
creating a written record of such notice and its receipt. Notices under the Loan
Documents to the Lenders and the Administrative Agent shall be addressed to
their respective addresses, telecopier or telephone numbers set forth on the
signature pages hereof, and to any Borrower shall be addressed as follows:

Arthur J. Gallagher & Co.

The Gallagher Centre

Two Pierce Place

Itasca, Illinois 60143-3141

Attention: General Counsel

Telephone: (630) 285-3457

Telecopy: (630) 285-3483

 

-59-



--------------------------------------------------------------------------------

with a copy to:

Arthur J. Gallagher & Co.

The Gallagher Centre

Two Pierce Place

Itasca, Illinois 60143-3141

Attention: Treasurer

Telephone: (630) 285-3536

Telecopy: (630) 285-4272

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section 14.8 or on the signature pages hereof and a
confirmation of receipt of such telecopy has been received by the sender,
(ii) if given by courier, when delivered or (iii) if given by any other means,
when delivered at the addresses specified in this Section 14.8 or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

Section 14.9. Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
This Agreement will be deemed executed by the parties hereto when each has
signed it and delivered its executed signature page to the Administrative Agent
by facsimile transmission, electronic transmission or physical delivery.

Section 14.10. Successors and Assigns. This Agreement shall be binding upon the
Borrowers and their respective successors and assigns, and shall inure to the
benefit of each of the Lenders and the benefit of their respective successors
and assigns, including any subsequent holder of any Note. Except as otherwise
provided herein in connection with any transaction not prohibited by
Section 9.11 hereof, neither any Borrower nor any Guarantor may assign any of
its rights or obligations under any Loan Document without the written consent of
all of the Lenders.

Section 14.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Revolving Credit Commitment and/or participations in Swing Loans held by such
Lender at any time and from time to time to one or more other banks, insurance
companies, commercial lenders and other financial institutions; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and provided further that no such participant shall have any rights
under this Agreement except as provided in this Section 14.11, and the
Administrative Agent shall have no obligation or responsibility to such
participant. Any party to which such a participation has been granted shall have
the benefits of Section 3.6 and Section 11.3 hereof but shall not be entitled to
receive any greater payment under either such Section than the Lender granting
such participation would have been entitled to receive with respect to the
rights transferred. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the

 

-60-



--------------------------------------------------------------------------------

Borrowers hereunder including, without limitation, the right to approve any
amendment or modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement that would (A) increase
the Revolving Credit Commitment of such Lender if such increase would also
increase the participant’s obligations, (B) forgive any amount of or postpone
the date for payment of any principal of or interest on any Loan or
Reimbursement Obligation or of any fee payable hereunder in which such
participant has an interest or (C) reduce the stated rate at which interest or
fees accrue or other amounts payable hereunder in which such participant has an
interest. The Borrowers authorize each Lender to disclose to any participant or
prospective participant under this Section 14.11 any financial or other
information pertaining to the Borrowers, subject to Section 14.21 hereof.

Section 14.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans and participation interest in
L/C Obligations outstanding thereunder) or, if the Revolving Credit Commitment
is not then in effect, the principal outstanding balance of the Loans and
participation interest in L/C Obligations of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Effective Date” is specified in the Assignment and Acceptance, as of the
Effective Date) shall not be less than $5,000,000 in the case of any assignment
in respect of the Revolving Credit, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 14.12(a)(i)(B) and, in addition:

(a) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

-61-



--------------------------------------------------------------------------------

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment in respect of such facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

(c) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(d) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Company or Affiliates. No such assignment shall be made to
the Company or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 14.6 and 14.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 14.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the

 

-62-



--------------------------------------------------------------------------------

Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Loans pursuant
to subsection (a) above, the Swing Line Lender may terminate the Swing Line. In
the event of such termination of the Swing Line, the Company shall be entitled
to appoint another Lender to act as the successor Swing Line Lender hereunder
(with such Lender’s consent); provided, however, that the failure of the Company
to appoint a successor shall not affect the resignation of the Swing Line
Lender. If the Swing Line Lender terminates the Swing Line, it shall retain all
of the rights of the Swing Line Lender provided hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 2.5 hereof.

Section 14.13. Amendments. Any provision of the Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
(a) the Borrowers, (b) the Required Lenders, and (c) if the rights or duties of
the Administrative Agent are affected thereby, the Administrative Agent;
provided that:

(i) no amendment or waiver pursuant to this Section 14.13 shall (A) increase the
Revolving Credit Commitment of any Lender without the consent of such Lender or
(B) increase the Swing Line Sublimit without the consent of the Swing Line
Lender or (C) forgive, or reduce the amount of, or postpone any fixed date for
payment of, any principal of or interest on any Loan or Reimbursement Obligation
or any fee payable hereunder without the consent of each Lender or (D) reduce
the stated rate at which interest or any fee hereunder is calculated; and

(ii) no amendment or waiver pursuant to this Section 14.13 shall, unless signed
by each Lender, change any provision of Section 8, Section 10.1(a), Section 11,
this Section 14.13, or the definition of Required Lenders, or release any
Borrower or any Guarantor (except as set forth in Section 5.3 hereof), or affect
the number of Lenders required to take any action under the Loan Documents.

 

-63-



--------------------------------------------------------------------------------

Section 14.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 14.15. Legal Fees, Other Costs and Indemnification. The Borrowers agree
to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation and negotiation of the Loan Documents, including
without limitation, the reasonable fees and disbursements of Chapman and Cutler,
counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
hereto, whether or not the transactions contemplated herein are consummated. The
Borrowers further agree to indemnify each Lender, the Administrative Agent, and
their respective directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and related expenses (including,
without limitation, all expenses of litigation or preparation therefor, whether
or not the indemnified Person is a party thereto) which any of them may incur or
reasonably pay arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
those which arise from the gross negligence or willful misconduct of the party
claiming indemnification. The Borrowers, upon demand by the Administrative Agent
or a Lender at any time, shall reimburse the Administrative Agent or Lender for
any reasonable legal or other expenses incurred in connection with investigating
or defending against any of the foregoing except if the same is directly due to
the gross negligence or willful misconduct of the party to be indemnified.

Section 14.16. Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each subsequent holder of any Loan or Note is hereby authorized by each Borrower
at any time or from time to time, without notice to such Borrower or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts or premium trust
accounts, and in whatever currency denominated) and any other indebtedness at
any time held or owing by that Lender or that subsequent holder to or for the
credit or the account of such Borrower, whether or not matured, against and on
account of the obligations and liabilities of such Borrower to that Lender or
that subsequent holder under the Loan Documents, including, but not limited to,
all claims of any nature or description arising out of or connected with the
Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans or Notes and other amounts due hereunder shall have
become due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

Section 14.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.

 

-64-



--------------------------------------------------------------------------------

Section 14.18. Governing Law. This Agreement and the other Loan Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of Illinois.

Section 14.19. Currency. To the fullest extent permitted by law, the obligation
of each Borrower and each Guarantor in respect of any amount due in U.S. Dollars
or an Alternative Currency (the “relevant currency”) under this Agreement shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Person entitled to received such payment may, in
accordance with normal banking procedures, purchase with the sum paid in such
other currency (after any premium and costs of exchange) on the Business Day
immediately following the day on which such Person receives such payment. If the
amount of the relevant currency so purchased is less than the sum originally due
to such Person in the relevant currency, the relevant Borrower or Guarantor, as
applicable, agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Person against such loss, and if the amount of the
specified currency so purchased exceeds the sum of (a) the amount originally due
to the relevant Person in the specified currency plus (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Person under Section 14.7 hereof, such Person
agrees to remit such excess to the relevant Borrower or Guarantor, as
applicable.

Section 14.20. Submission to Jurisdiction; Waiver of Jury Trial. Each Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago for purposes of all legal proceedings arising out
of or relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby. Each Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. EACH BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 14.21. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Act.

Section 14.22. Confidentiality. Each Lender agrees to maintain in confidence and
not to disclose without the Company’s consent (other than to its employees,
affiliates, auditors, counsel or other professional advisors, or to another
Lender, each of which shall also be bound by this Section 14.22) any information
concerning the Company or any Subsidiaries furnished pursuant to this Agreement
and not previously disclosed in any filing made by the Company with the SEC;
provided that any Lender may disclose any such information (a) that has become
generally available to the public, (b) if required or appropriate in any report,
statement or testimony

 

-65-



--------------------------------------------------------------------------------

submitted to any regulatory body having or claiming to have jurisdiction over
such Lender, (c) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, or (e) to any
prospective or actual participant under Section 14.11 or 14.12 hereof in
connection with any contemplated or actual transfer of a participating or other
interest in such Lender’s rights or obligations hereunder; provided, that
(i) such actual or prospective transferee executes an agreement with such Lender
containing provisions substantially identical to those contained in this
Section 14.22 and (ii) in the case of any disclosure under subsection (c) above,
such Lender shall (to the extent permitted by applicable law) notify the Company
of such disclosure so that the Company may seek an appropriate protective order
or waive such Lender’s compliance with the provisions of this Section, it being
understood that if the Company has no right to obtain such a protective order or
if the Company does not commence procedures to obtain such a protective order
within ten Business Days of the receipt of such notice, such Lender’s compliance
with this Section shall be deemed to have been waived with respect to such
disclosure.

Section 14.23. Amendment and Restatement; Release of Existing Guarantors. On the
Effective Date, this Agreement shall supersede all provisions of the Existing
Credit Agreement as of such date and the Existing Guarantors shall be released
from the guaranty set forth in the Existing Credit Agreement. From and after the
Effective Date, all references made to the Existing Credit Agreement in any Loan
Document or in any other instrument or document shall, without more, be deemed
to refer to this Agreement.

[Signature Pages Follow.]

 

-66-



--------------------------------------------------------------------------------

This Amended and Restated Multicurrency Credit Agreement is entered into between
us for the uses and purposes hereinabove set forth as of the date first above
written.

 

BORROWERS ARTHUR J. GALLAGHER & CO. By:  

/s/ Jack H. Lazzaro

Name:   Jack H. Lazzaro Title:   Vice President and Treasurer ARTHUR J.
GALLAGHER & CO. (ILLINOIS)

ARTHUR J. GALLAGHER BROKERAGE & RISK
MANAGEMENT SERVICES, LLC

RISK PLACEMENT SERVICES, INC. GALLAGHER RE, INC. GALLAGHER BASSETT SERVICES,
INC. GALLAGHER BENEFIT SERVICES, INC.

ARTHUR J. GALLAGHER RISK MANAGEMENT
SERVICES, INC.

ARTHUR J. GALLAGHER SERVICE COMPANY By:  

/s/ Jack H. Lazzaro

Name:   Jack H. Lazzaro Title:   Treasurer of each of the foregoing entities



--------------------------------------------------------------------------------

HARRIS N.A., individually as a Lender, as L/C
Issuer and as Administrative Agent

By:  

/s/ Gregory F. Tomczyk

Name:   Gregory F. Tomczyk Title:   Relationship Manager

Address:

 

Harris N.A.

111 West Monroe Street

Attn.: Business Services Group

Chicago, Illinois 60603

Telecopy: (312) 461-3318

Telephone: (312) 293-8445

 

-2-



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Matthew Nicholls

Name:   Matthew Nicholls Title:   Managing Director

Address:

 

388 Greenwich Street

23rd Floor

New York, New York 10013

Attn.: Mr. Matthew Nicholls

Telecopy: (212) 816-4143

Telephone: (212) 816-3472

 

-3-



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Carl Boulton

Name:   Carl Boulton Title:   Director, Insurance

Address:

 

Financial Services Team

Level 11, 1 Churchill Place

London E14 5HP

Attn.: Mr. Carl Boulton

Telecopy: 020 7116 2726

Telephone: 020 7116 7643

 

-4-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Thomas A. Kiepura

Name:   Thomas A. Kiepura Title:   Vice President

Address:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn

IL 1-0364

Chicago, Illinois 60603

Attn.: Thomas A. Kiepura

Telecopy: (312) 794-7684

Telephone: (312) 325-3195

 

-5-



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Sara J. Flynn

Name:   Sara J. Flynn Title:   Officer

Address:

 

135 South LaSalle Street

Suite 1140

Chicago, Illinois 60603

Attn.: Ms. Sara Flynn

Telecopy: (312) 904-6546

Telephone: (312) 992-2838

 

-6-



--------------------------------------------------------------------------------

FIFTH THIRD BANK (Chicago), a Michigan
banking corporation

By:  

/s/ Kim Puszczewicz

Name:   Kim Puszczewicz Title:   Vice President

Address:

 

222 South Riverside Plaza

Mail Drop GRVR3E

Chicago, Illinois 60606

Attn.: Ms. Kim Puszczewicz

Telecopy: (312) 704-2984

Telephone: (312) 704-4379

 

-7-



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Beth C. McGuinness

Name:   Beth C. McGuinness Title:   SVP

Address:

 

230 West Monroe Street

Suite 2900

Chicago, Illinois 60606

Attn.: Paul Schoper

Telecopy: (312) 845-8606

Telephone: (312) 845-4521

 

-8-



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ James N. DeVries

Name:   James N. DeVries Title:   Senior Vice President

Address:

 

209 S. LaSalle St., Suite 410

Corporate Banking

Mail Code: MK-IL-RY4D

Chicago, Illinois 60604

Attn.: Mr. James DeVries

Telecopy: (312) 325-8750

Telephone: (312) 325-8885

 

-9-



--------------------------------------------------------------------------------

BANK OF AMERICA N.A. By:  

/s/ Sara J. Flynn

Name:   Sara J. Flynn Title:   Officer

Address:

 

231 South LaSalle Street, 10th Floor

IL1-231-10-44

Chicago, Illinois 60697

Attn.: Ms. Debra Basler

Telecopy: (312) 987-0889

Telephone: (312) 828-3734

 

-10-



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a
Lender and as Swing Line Lender

By:  

/s/ Gregory F. Tomczyk

Name:   Gregory F. Tomczyk Title:   Relationship Manager

Address:

 

BMO Capital Markets Financing, Inc.

Attn: Business Services Group

111 West Monroe Street

Chicago, Illinois 60603

Telecopy: (312) 461-3318

Telephone: (312) 293-8445

 

-11-